Exhibit 10.4

LOAN AGREEMENT

THIS LOAN AGREEMENT (this “Agreement”) is made as of March 31, 2017, by and
between CHP II SUMMER VISTA FL OWNER, LLC, a Delaware limited liability company
(together with its successors and assigns, “Borrower”), and SYNOVUS BANK, a
Georgia state banking corporation (together with its successors and assigns,
“Lender”).

RECITALS

A. Borrower has requested that Lender make a loan to Borrower in the principal
sum of Sixteen Million Fifty Thousand and No/100 Dollars ($16,050,000.00).

B. Lender has agreed to make such loan on the terms and conditions hereinafter
set forth.

AGREEMENT

NOW, THEREFORE, it is hereby agreed as follows:

ARTICLE I

DEFINITIONS, ACCOUNTING PRINCIPLES, UCC TERMS.

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
following meanings unless the context hereof shall otherwise indicate:

“Accounts” has the meaning given to that term in the Security Instrument.

“Actual Management Fees” means actual management fees paid or incurred in
connection with operation of the Facility.

“Actual Operating Revenue” actual revenues generated by the operation of the
Facility (including, without limitation, proceeds of rent loss and business
interruption insurance, determined monthly on a cash basis).

“Affiliate” means, with respect to any Person, any Person directly or indirectly
in Control of or Controlled by, or under direct or indirect common Control with,
another Person.

“Assignment of Leases and Rents” means that certain Assignment of Leases and
Rents of even date herewith by and between Borrower and Lender.

“Assumed Debt Service” means the monthly payments for a period of twelve
(12) months upon indebtedness equal to then current Loan amount outstanding as
of the last day of the period amortized over an assumed term of 360 months at
the Note Rate as the last day of such period. For periods less than twelve
(12) months, all calculations shall be annualized.

“Assumed Management Fees” means assumed management fees of five percent (5%) of
net patient revenues of the Facility (after Medicaid and Medicare contractual
adjustments).

 

- 1 -



--------------------------------------------------------------------------------

“Borrower Assignment of Licenses” means that certain Borrower Assignment of
Licenses, Permits and Contracts of even date herewith by Borrower to and for the
benefit of Lender.

“Business Day” means a day, other than Saturday or Sunday and legal holidays,
when Lender is open for business.

“CFTC” shall have the meaning set forth in Section 8.13 hereof.

“Change of Control” means the failure of Borrower to be controlled by one or
more Qualified Equity Holder.

“Closing Checklist” means Lender’s Closing Checklist setting forth the
conditions for closing the Loan.

“Closing Date” means the date on which all or any part of the Loan is disbursed
by Lender to or for the benefit of Borrower.

“Commodity Exchange Act” shall have the meaning set forth in Section 8.13
hereof.

“Control” of any entity means the ownership, directly or indirectly, of at least
51% of the equity interests in, and the right to at least 51% of the
distributions from, such entity and the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of such
entity, whether through the ability to exercise voting power, by contract or
otherwise (subject, however, to such customary veto and/or voting approval
rights as may be granted to any other direct or indirect equity holders of such
entity) (“Controlled” and “Controlling” each having the meaning correlative
thereto).

“Customary Facility Expenses” shall consist of all expenses normally associated
with the ownership and operation of the Facility, whether paid by Borrower, by
Lessee or by Manager, and shall include, without limitation, real and personal
property taxes, insurance premiums, maintenance expenses and reasonable reserves
for capital repairs and replacements.

“Debt Service Coverage Ratio” means a ratio in which the first number is the sum
of Net Operating Income for such period and the second number is the sum of the
principal amounts due (even if not paid) on the Loan (but which shall not
include that portion associated with any balloon payment of the Loan) for the
applicable period plus the interest due on the Loan for the applicable period
(provided, however, that if a Financial Contract is purchased by Borrower with
respect to the interest rate in effect on the Loan, the second number shall be
determined based upon the interest rate in effect under such Financial
Contract), or, if specified in the applicable covenant or condition, Assumed
Debt Service for such period. For periods less than twelve (12) months, all
calculations shall be annualized. If a Financial Contract is purchased by
Borrower with respect to the interest rate in effect on the Loan or any portion
thereof, the second number shall be determined based upon Swap Rate for that
portion of the Loan subject to a Financial Contract and the Note Rate based upon
that portion of the Loan that is not subject to a Financial Contract.

 

Loan Agreement - Page 2



--------------------------------------------------------------------------------

“Debt Yield” means (a) Net Operating Income, divided by (b) the outstanding
principal balance of the Loan as of the Determination Date. For periods less
than twelve (12) months, all calculations shall be annualized.

“Determination Date” means any date as of which the Debt Service Coverage Ratio
or Debt Yield is tested pursuant to Sections 4.14 or 4.15 hereof, as applicable.

“Default” means the occurrence or existence of any event which, but for the
giving of notice or expiration of time or both, would constitute an Event of
Default.

“Default Rate” has the meaning given to that term in the Note.

“ECP” shall have the meaning set forth in Section 8.13 hereof.

“Eligibility Date” shall have the meaning set forth in Section 8.13 hereof.

“Environmental Permit” means any permit, license, or other authorization issued
under any Hazardous Materials Law with respect to any activities or businesses
conducted on or in relation to the Land and/or the Improvements.

“Equipment” has the meaning given to that term in the Security Instrument.

“Event of Default” means any “Event of Default” as defined in Article VII
hereof.

“Excluded Swap Obligation” shall have the meaning set forth in Section 8.13
hereof.

“Exhibit” means an Exhibit to this Agreement, unless the context refers to
another document, and each such Exhibit shall be deemed a part of this Agreement
to the same extent as if it were set forth in its entirety wherever reference is
made thereto.

“Extraordinary Income and Extraordinary Expenses” means material items of a
character significantly different from the typical or customary business
activities of Borrower, Lessee or Manager which would not be expected to recur
frequently and which would not be considered as recurring factors in any
evaluation of the ordinary operating processes of Borrower’s, Lessee’s or
Manager’s business, as applicable, and which would be treated as extraordinary
income or extraordinary expenses under GAAP.

“Facility” means the 89-unit/100-bed assisted living and memory care facility
located on the Land known as “Summer Vista Assisted Living,” together with any
other general or specialized care facilities, if any (including any other
specialty care assisted living facility, skilled nursing or subacute care
facility) hereafter operated on the Land.

“Financial Contracts” shall mean all agreements (including terms and conditions
incorporated by reference therein) executed between Borrower and other lending
institution, which is (i) a rate swap agreement, basis swap, forward rate
agreement, commodity swap, commodity option, equity or equity index swap, bond
option, interest rate option, foreign

 

Loan Agreement - Page 3



--------------------------------------------------------------------------------

exchange agreement, rate cap agreement, rate floor agreement, rate collar
agreement, currency swap agreement, cross-currency swap agreement, currency
option or any other similar agreement (including any option to enter into any of
the foregoing), or (ii) any combination of the foregoing, or (iii) a master
agreement for any of the foregoing, together with all schedules, confirmations
and other supplements thereto.

“GAAP” means, as in effect from time to time, generally accepted accounting
principles consistently applied as promulgated by the American Institute of
Certified Public Accountants.

“Governmental Authority” means any board, commission, department or body of any
municipal, county, state or federal governmental unit, or any subdivision of any
of them, that has or acquires jurisdiction over the Land and/or the Facility or
the use, operation or improvement of the Mortgaged Property.

“Guarantor” means CNL Healthcare Properties II, Inc., a Maryland corporation.

“Guaranty Agreement” means that certain Guaranty of even date herewith from
Guarantor to and for the benefit of Lender, together with all amendments and
supplements thereto.

“Hazardous Materials” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives; flammable
materials; radioactive materials; polychlorinated biphenyls (“PCBs”) and
compounds containing them; lead and lead-based paint; asbestos or
asbestos-containing materials in any form that is or could become friable;
underground storage tanks, whether empty or containing any substance; any
substance the presence of which on the Land and/or the Improvements is
prohibited by any federal, state or local authority; any substance that requires
special handling; and any other material or substance now or in the future
defined as a “hazardous substance,” “hazardous material,” “hazardous waste,”
“toxic substance,” “toxic pollutant,” “contaminant,” or “pollutant” within the
meaning of any Hazardous Materials Law.

“Hazardous Materials Laws” means all federal, state, and local laws, ordinances
and regulations and standards, rules, policies and other governmental
requirements, administrative rulings and court judgments and decrees in effect
now or in the future and including all amendments, that relate to Hazardous
Materials and apply to Borrower or to the Land and/or the Improvements.
Hazardous Materials Laws include, but are not limited to, the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. Section 9601,
et seq., the Resource Conservation and Recovery Act, 42 U.S.C. Section 6901, et
seq., the Toxic Substance Control Act, 15 U.S.C. Section 2601, et seq., the
Clean Water Act, 33 U.S.C. Section 1251, et seq., and the Hazardous Materials
Transportation Act, 49 U.S.C. Section 5101, et seq., and their state analogs.

“Improvements” means all buildings, structures and improvements of every nature
whatsoever now or hereafter situated on the Land, including but not limited to,
all gas and electric fixtures, radiators, heaters, engines and machinery,
boilers, ranges, elevators and motors, plumbing and heating fixtures, carpeting
and other floor coverings, water heaters, awnings and storm sashes, and cleaning
apparatuses which are or shall be attached to the Land or said buildings,
structures or improvements.

 

Loan Agreement - Page 4



--------------------------------------------------------------------------------

“Interim Sublease” means that certain Interim Sublease by and between Summer
Vista Assisted Living, LLC, a Florida limited liability company, as subtenant,
and Lessee, as sublandlord.

“Inventory” has the meaning given to that term in the Security Instrument.

“Land” means the land described in Exhibit “A” attached hereto and made a part
hereof.

“Leases” has the meaning given to that term in the Security Instrument.

“Lessee” means CHP II Summer Vista FL Tenant, LLC, a Delaware limited liability
company.

“Lessee Security Documents” means, collectively, (i) that certain Lessee
Assignment and Security Agreement and Lease Subordination of even date herewith
by and between Lessee and Lender; (ii) that certain Lessee Assignment of
Licenses, Permits and Contracts of even date herewith from Lessee in favor of
Lender; (iii) that certain Collateral Assignment of Management Agreement of even
date herewith from Lessee in favor of Lender; and (iv) that certain Lessee
Environmental Indemnity Agreement of even date herewith from Lessee in favor of
Lender.

“Lien” means any voluntary or involuntary mortgage, security deed, deed of
trust, lien, pledge, assignment, security interest, title retention agreement,
financing lease, levy, execution, seizure, judgment, attachment, garnishment,
charge or other encumbrance of any kind, including those contemplated by or
permitted in the Security Instrument, this Agreement and the other Loan
Documents.

“Loan” means the Loan to be made by Lender to Borrower pursuant to this
Agreement and the other Loan Documents which shall be in the principal sum of
Sixteen Million Fifty Thousand and 00/100 Dollars ($16,050,000.00), as evidenced
by the Note.

“Loan Documents” means, collectively, this Agreement, the Note, the Security
Instrument, the Assignment of Leases and Rents, the Borrower Assignment of
Licenses, the Tax Reserve Fund Agreement, the Subordination of Management
Agreement, the Lessee Security Documents, the Guaranty Agreement, together with
any and all other documents executed by Borrower or others, evidencing, securing
or otherwise relating to the Loan and all renewals, supplements or amendments
thereto or a part thereof.

“Loan Obligations” means the aggregate of all outstanding principal and interest
owing from time to time under the Note and all expenses, charges and other
amounts from time to time due and owing under the Note, this Agreement or the
other Loan Documents and any Financial Contracts and all covenants, agreements
and other obligations of Borrower, Lessee or Guarantor, from time to time owing
to, or for the benefit of, Lender pursuant to the Loan Documents and Financial
Contracts.

 

Loan Agreement - Page 5



--------------------------------------------------------------------------------

“Managed Care Plans” means any health maintenance organization, preferred
provider organization, individual practice association, competitive medical
plan, or similar arrangement, entity, organization, or Person.

“Management Agreement” means that certain Management Agreement dated the date
hereof, between Lessee and Manager, obligating Manager to operate and manage the
Facility, as the same may be amended from time to time, subject to any
restrictions set forth herein or in other applicable Loan Documents.

“Manager” means SRI Management LLC, a Florida limited liability company, and any
successor manager of the Facility approved by Lender in writing.

“Margin” means two and eighty-five one hundredths percent (2.85%), subject to
the Rate Reduction Option as more particularly set forth in the Note.

“Maturity Date” means April 1, 2022, subject to two extension options of
12-months each, as more particularly set forth in the Note.

“Medicaid” means that certain program of medical assistance, funded jointly by
the federal government and the States, for impoverished individuals who are
aged, blind and/or disabled, and/or members of families with dependent children,
which program is more fully described in Title XIX of the Social Security Act
(42 U.S.C. §§ 1396 et seq.) and the regulations promulgated thereunder.

“Medicare” means that certain federal program providing health insurance for
eligible elderly and other individuals, under which physicians, hospitals,
skilled nursing homes, home health care and other providers are reimbursed for
certain covered services they provide to the beneficiaries of such program,
which program is more fully described in Title XVIII of the Social Security Act
(42 U.S.C. §§ 1395 et seq.) and the regulations promulgated thereunder.

“Mortgaged Property” has the meaning given to that term in the Security
Instrument.

“Net Operating Income” means the net pre-tax income from usual operations of the
Facility, after Customary Facility Expenses (regardless of whether the same are
paid by Borrower or Lessee) as set forth in the financial statements provided to
Lender, with Customary Facility Expenses to include a capital reserve of not
less than $300 per unit per year, without deduction for Actual Management Fees
or management expenses paid or incurred in connection with the operation of the
Facility, calculated based upon the applicable trailing periods as set forth in
Section 4.14 plus Loan interest expense or Facility lease expense (other than
lease expense consisting of Customary Facility Expenses) to the extent deducted
in determining net income, and plus non-cash expenses or allowances for
depreciation and amortization of the Facility for such period, less Assumed
Management Fees for such period. In calculating “net pre-tax income,”
Extraordinary Income and Extraordinary Expenses shall be excluded. For any
period less than twelve (12) months, all amounts shall be calculated on an
annualized basis.

“Note” means the Promissory Note of even date herewith in the principal amount
of the Loan payable by Borrower to the order of Lender.

 

Loan Agreement - Page 6



--------------------------------------------------------------------------------

“Occupancy Covenant” has the meaning given to that term in Section 4.17 hereof.

“OFAC List” means the list of specially designated nationals and blocked Persons
subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and any other similar list
maintained by the U.S. Treasury Department, Office of Foreign Assets Control
pursuant to any Requirements of Law, including, without limitation, trade
embargo, economic sanctions, or other prohibitions imposed by Executive Order of
the President of the United States. The OFAC List currently is accessible
through the internet website www.treas.gov/ofac/t11sdn.pdf.

“Operating Expenses” means, with respect to any period of time, the total of all
expenses actually paid or payable, computed on an annualized basis in accordance
with generally accepted accounting principles, of whatever kind relating to the
ownership, operation, maintenance or management of the Property, including
utilities, ordinary repairs and maintenance, insurance premiums, ground rents,
if any, license fees, taxes, advertising expenses, payroll and related taxes,
management fees equal to the greater of 5% of Actual Operating Revenue or the
management fees actually paid under any management agreement, operational
equipment or other lease payments as approved by Lender, but excluding
depreciation and amortization, income taxes, and debt service on the Loan.

“Operating Lease” means that certain Lease Agreement dated as of the date
hereof, between Borrower and the Lessee, as the same may be amended from time to
time, subject to any restrictions set forth herein or in any other applicable
Loan Documents.

“O&M Program” means a written program of operations and maintenance established
or approved in writing by Lender relating to any Hazardous Materials in, on or
under the Land and/or the Improvements.

“Permits” means all licenses, permits and certificates used or necessary in
connection with the construction, ownership, operation, use or occupancy of the
Mortgaged Property and/or the Facility, including, without limitation, building
permits, land disturbance permits, business licenses, state health department
licenses, food service licenses, licenses to conduct business, certificates of
need and all such other permits, licenses and rights, obtained from any
governmental, quasi-governmental or private Person whatsoever concerning
ownership, operation, use or occupancy.

“Permitted Encumbrances” has the meaning given to that term in Section 5.2
hereof.

“Permitted Transfer” has the meaning given such term in Section 5.9 hereof.

“Person” means an individual, partnership, limited partnership, corporation,
limited liability company, business trust, joint stock company, trust,
unincorporated association, joint venture, governmental authority or other
entity of whatever nature.

“Proceeds” has the meaning given to that term in the Security Instrument.

 

Loan Agreement - Page 7



--------------------------------------------------------------------------------

“Qualified ECP Party” shall have the meaning set forth in Section 8.13 hereof.

“Qualified Equity Holder” means (a) Guarantor or (b) one or more other Persons
that are owned 100% directly or indirectly by a newly created entity, (i) which
entity has as its sponsor, CNL Financial Group, LLC, or (ii) which entity is
directly or indirectly owned, organized or managed by CNL Holdings, LLC, or,
with respect to any of the foregoing, successor entities thereto resulting from
a public offering, sale of publicly-traded shares, “privatization,” merger,
reverse merger or similar event.

“Reimbursement Contracts” means all third-party reimbursement contracts relating
to the Facility which are now or hereafter in effect with respect to residents
or patients qualifying for coverage under the same, including Medicare and
Medicaid, Managed Care Plans and private insurance agreements, and any successor
program or other similar reimbursement program and/or private insurance
agreements, now or hereafter existing.

“Rents” has the meaning given to that term in the Security Instrument.

“Requirements of Law” means (a) the organizational documents of an entity, and
(b) any law, regulation, ordinance, code, decree, treaty, ruling or
determination of an arbitrator, court or other Governmental Authority, or any
Executive Order issued by the President of the United States, in each case
applicable to or binding upon such Person or to which such Person, any of its
property or the conduct of its business is subject including, without
limitation, laws, ordinances and regulations pertaining to the zoning, occupancy
and subdivision of real property.

“Security Instrument” means that certain Mortgage, Security Agreement and
Fixture Filing of even date herewith from Borrower in favor of Lender,
encumbering the Land and all Improvements now or hereafter located thereon.

“Single Purpose Entity” means a Person which complies with the requirements of
Section 5.4.

“Subordination of Management Agreement” that certain Subordination of Management
Agreement of even date herewith by and among Lessee, Manager, and Lender.

“Swap Obligation” shall have the meaning set forth in Section 8.13 hereof.

“Swap Rate” means the interest rate as provided in any Financial Contract
purchased by Borrower with respect to the interest rate in effect on the Loan,
plus the Margin.

“Tax Reserve Fund Agreement” means that certain Tax Reserve Escrow and Security
Agreement of even date herewith between Lender and Lessee.

“Title Policy” shall mean the mortgagee title insurance policy issued by the
Title Company and naming Lender as the insured, insuring Lender’s interest under
the Security Instrument.

 

Loan Agreement - Page 8



--------------------------------------------------------------------------------

1.2 Singular and Plural. Singular terms shall include the plural forms and vice
versa, as applicable, of the terms defined.

1.3 UCC. Each term contained in this Agreement and defined in the Uniform
Commercial Code (the “UCC”) in effect from time to time in the state in which
the Land is located shall have the meaning given to such term in the UCC, unless
the context otherwise indicates, and shall include, without limitation, the
meaning set forth in this Agreement.

1.4 GAAP. All accounting terms used in this Agreement shall be construed in
accordance with GAAP, except as otherwise specified.

1.5 References. All references to other documents or instruments shall be deemed
to refer to such documents or instruments as they may hereafter be extended,
renewed, modified, or amended and all replacements and substitutions therefor.

1.6 Medicaid and Medicare. All references herein to “Medicaid” and “Medicare”
shall be deemed to include any successor program thereto.

ARTICLE II

TERMS OF THE LOAN; ADVANCES

2.1 The Loan. Borrower has agreed to borrow the Loan from Lender and Lender has
agreed to make the Loan to Borrower, subject to Borrower’s compliance with and
observance of the terms, conditions, covenants, and provisions of this Agreement
and the other Loan Documents, and Borrower has made the covenants,
representations, and warranties herein and therein as a material inducement to
Lender to make the Loan. The conditions precedent to closing the Loan and
recording the Security Instrument are set forth in the Closing Checklist. In
addition to said conditions, on the Closing Date, Borrower shall pay to Lender a
Loan commitment fee equal to fifty (50) basis points (0.5%) of the Loan Amount.

2.2 Use of Loan Proceeds. The Loan shall be used to finance the acquisition of
the Facility, to fund closing costs and expenses, and to fund the reserve fund
for taxes pursuant to Section 4.24 hereof.

2.3 Security for the Loan. The Loan will be evidenced, secured and guaranteed by
the Loan Documents.

ARTICLE III

BORROWER’S REPRESENTATIONS AND WARRANTIES

To induce Lender to enter into this Agreement, and to make the Loan to Borrower,
Borrower represents and warrants to Lender as follows:

3.1 Existence, Power and Qualification. Borrower is a duly organized and validly
existing limited liability company, has the power to own its properties and to
carry on its business as is now being conducted, and is duly qualified to do
business and is in good standing in every jurisdiction in which the character of
the properties owned by it or in which the transaction of its business makes its
qualification necessary.

 

Loan Agreement - Page 9



--------------------------------------------------------------------------------

3.2 Power and Authority. Borrower has full power and authority to borrow the
indebtedness evidenced by the Note and to incur the Loan Obligations provided
for herein, all of which have been authorized by all proper and necessary
action. All consents, approvals authorizations, orders or filings of or with any
court or governmental agency or body, if any, required for the execution,
delivery and performance of the Loan Documents by Borrower have been obtained or
made.

3.3 Single Purpose Entity. Borrower is a Single Purpose Entity.

3.4 Pending Matters.

(a) Financial Condition. No action or investigation is pending or, to the best
of Borrower’s knowledge, threatened before or by any court or administrative
agency which would reasonably be expected to result in any material adverse
change in the financial condition or prospects of Borrower. Borrower is not in
violation of any agreement, the violation of which would reasonably be expected
to have a material adverse effect on its business or assets, and Borrower is not
in violation of any order, judgment, or decree of any court, or any statute or
governmental regulation to which it is subject.

(b) Land and Improvements. There are no proceedings pending, or, to the best of
Borrower’s knowledge, threatened, to acquire through the exercise of any power
of condemnation, eminent domain or similar proceeding any part of the Land, the
Improvements or any interest therein, or to enjoin or similarly prevent or
restrict the use of the Land or the operation of the Facility in any manner.

3.5 Financial Statements Accurate. All financial statements heretofore or
hereafter provided by Borrower are and will be true and complete, in all
material respects, as of their respective dates and fairly present the financial
condition of Borrower, and there are no material liabilities, direct or
indirect, fixed or contingent, as of the respective dates of such statements
which are not reflected therein or in the notes thereto or in a written
certificate delivered with such statements. The financial statements of Borrower
have been and will be prepared in accordance with GAAP. There has been no
material adverse change in the financial condition, operations, or prospects of
Borrower since the dates of such statements except as fully disclosed in writing
with the delivery of such statements. All financial statements of the operations
of the Facility heretofore or hereafter provided to Lender are and will be true
and complete, in all material respects, as of their respective dates.

3.6 Compliance with Facility Laws. The Facility is duly licensed as a 100-bed
assisted living and memory care facility under the applicable laws of the state
where the Land is located. Except as contemplated and provided in the Interim
Sublease, Borrower or Lessee is the lawful owner of all Permits for the
Facility, including, without limitation, the certificate of need, if applicable,
which (a) are in full force and effect, (b) constitute all of the permits,
licenses and certificates required for the use, operation and occupancy thereof,
(c) have not been pledged as collateral for any other loan or Indebtedness,
(d) are held free from any restriction or any encumbrance which would materially
adversely affect the use or operation of the Facility and (e) are not
provisional, probationary or restricted in any way. Borrower, Lessee and, to
Borrower’s knowledge, Manager as well as the operation of the Facility are in
compliance in all material

 

Loan Agreement - Page 10



--------------------------------------------------------------------------------

respects with the applicable provisions of all laws, rules, regulations and
published interpretations to which the Facility is subject. No waivers of any
laws, rules, regulations, or requirements (including, but not limited to,
minimum foot requirements per unit) are required for the Facility to operate at
the foregoing licensed unit capacity. All Reimbursement Contracts are in full
force and effect with respect to the Facility, and Borrower, Lessee and, to
Borrower’s knowledge, Manager are in good standing with all the respective
agencies governing such applicable Facility licenses, program certification and
Reimbursement Contracts. Borrower, Lessee and, to Borrower’s knowledge, Manager
are current in the payment of all so-called provider specific taxes or other
assessments with respect to such Reimbursement Contracts. Subject to the Interim
Sublease, Borrower or Lessee will maintain the certificate of need, if
applicable, and/or any required Permits in full force and effect. In the event
Lender acquires the Facility through foreclosure or otherwise, neither Lender
nor a subsequent manager, a subsequent lessee or any subsequent purchaser
(through foreclosure or otherwise) must obtain a certificate of need prior to
applying for and receiving a license to operate the Facility and certification
to receive Medicare and Medicaid payments (and its successor programs) for
residents having coverage thereunder provided that no service or unit complement
is changed.

3.7 Maintain Unit Capacity. None of Borrower, Lessee or, to Borrower’s
knowledge, Manager has granted to any third party the right to reduce the number
of licensed units/beds in the Facility or to apply for approval to transfer the
right to any and all of the licensed Facility units/beds to any other location.

3.8 Third Party Payors. There is no threatened or pending revocation,
suspension, termination, probation, restriction, limitation, or nonrenewal
affecting Borrower, Lessee, Manager or the Facility or any participation or
provider agreement with any third-party payor, including Medicare, Medicaid,
Blue Cross and/or Blue Shield, and any other private commercial insurance
managed care and employee assistance program (such programs, the “Third-Party
Payors’ Programs”) to which Borrower, Lessee, Manager or the Facility presently
is subject. All Medicare (if any), Medicaid (if any) and private insurance cost
reports and, to Borrower’s knowledge, financial reports submitted by Borrower,
Lessee or Manager are and will be materially accurate and complete and have not
been and will not be misleading in any material respects. No cost reports for
the Facility remain “open” or unsettled except as otherwise disclosed.

3.9 Physical Plant Standards. The Facility and the use thereof comply in all
material respects with all applicable local, state and federal building codes,
fire codes, senior housing facility (as applicable) and other similar regulatory
requirements (the “Physical Plant Standards”).

3.10 Governmental Proceedings and Notices. None of Borrower, Guarantor, Lessee,
nor to the best of Borrower’s knowledge, Manager, is currently the subject of
any proceeding by any Governmental Authority, and no notice of any violation has
been received by Borrower, Guarantor, or Lessee, from any federal, state or
local government or quasi-governmental body or agency or any administrative or
investigative body that would, directly or indirectly, or with the passage of
time:

(a) have a material adverse impact on Borrower’s or Lessee’s or Manager’s
ability to accept and/or retain residents or result in the imposition of a fine,
a sanction, a lower rate certification or a lower reimbursement rate for
services rendered to eligible residents;

 

Loan Agreement - Page 11



--------------------------------------------------------------------------------

(b) modify, limit or annul or result in the transfer, suspension, revocation or
imposition of probationary use of any of the Permits; or

(c) to the extent applicable to the Facility, affect Borrower’s or Lessee’s or
Manager’s participation in the Medicare or Medicaid programs or any other
similar third-party payor programs, or any successor programs thereto, at then
applicable rate certifications.

3.11 Pledge of Receivables. Borrower has not pledged its Accounts as collateral
security for any loan or indebtedness other than, if applicable, the Loan.

3.12 Payment of Taxes and Property Impositions. Borrower has filed all federal,
state, and local tax returns which it is required to file and has paid, or made
adequate provision for the payment of, all taxes and assessments which are shown
pursuant to such returns or are required to be shown thereon, including, without
limitation, provider taxes which are due and owing as of the date hereof. All
such returns are complete and accurate in all material respects. Borrower has
paid or made adequate provision for the payment of all applicable water and
sewer charges, ground rents (if applicable) and Taxes (as defined in the
Security Instrument) with respect to the Land and/or the Improvements which are
due and owing as of the date hereof.

3.13 Title to Mortgaged Property. Borrower has good and marketable title to all
of the Mortgaged Property, subject to no Lien, mortgage, pledge, encroachment,
zoning violation, or encumbrance, except Permitted Encumbrances which do not
materially interfere with the security intended to be provided by the Security
Instrument or the current use or operation of the Land and the Improvements or
the current ability of the Facility to generate net operating income sufficient
to service the Loan.

3.14 Priority of Security Instrument. The Security Instrument constitutes a
valid first lien against the real and personal property described therein, prior
to all other Liens or encumbrances, including those which may hereafter accrue,
excepting only Permitted Encumbrances which do not and will not materially and
adversely affect the current use of the Land and the Improvements.

3.15 Location of Chief Executive Offices. The location of Borrower’s chief
executive office is set forth on Exhibit “B” hereto. Borrower has no place of
business other than its chief executive office and the location of the Facility
as listed on Exhibit “B”.

3.16 Disclosure. All information furnished or to be furnished by Borrower to
Lender in connection with the Loan or any of the Loan Documents is, or will be
at the time the same is furnished, accurate and correct and complete insofar as
completeness may be necessary to provide Lender with true and accurate knowledge
of the subject matter.

3.17 Trade Names. Neither Borrower nor the Facility, which presently operates
under the trade name “Summer Vista Assisted Living” has changed its name as of
the date hereof.

 

Loan Agreement - Page 12



--------------------------------------------------------------------------------

3.18 ERISA. As of the date hereof and throughout the term of this Agreement,

(a) Borrower is not an “employee benefit plan,” as defined in Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
subject to Title I of ERISA, and none of the assets of Borrower constitute “plan
assets” (within the meaning of Department of Labor Regulation Section 2510.3-101
as modified by Section 3(42) of ERISA) of one or more such plans;

(b) Borrower is not a “governmental plan” within the meaning of Section 3(32) of
ERISA, and transactions by or with Borrower are not be subject to state statutes
regulating investments of, and fiduciary obligations with respect to,
governmental plans; and

(c) The execution and delivery of the Loan Documents and the borrowing of
indebtedness hereunder do not constitute a non-exempt prohibited transaction
under Section 406 of ERISA or Section 4975 of the Internal Revenue Code of 1986,
as amended (the “Code”).

3.19 Ownership. The ownership interests of the Persons comprising Borrower and
each of the respective interests in Borrower are correctly and accurately set
forth on Exhibit “C” hereto.

3.20 Compliance With Applicable Laws. The Facility complies with all covenants
and restrictions of record and applicable laws, ordinances, rules and
regulations applicable to the Improvements and/or Mortgaged Property, including,
without limitation, the Americans with Disabilities Act, Fair Housing Act, and
regulations thereunder, and all laws, ordinances, rules and regulations relating
to zoning, setback requirements and building codes. The Improvements do not
constitute a nonconforming structure and the operation of the Facility is not a
nonconforming use under current zoning, and there are no waivers of any current
building code requirements for the Mortgaged Property or Improvements. Borrower
agrees to indemnify and hold Lender harmless from any fines or penalties
assessed or any corrective costs incurred by Lender if the Improvements or the
Mortgaged Property, or any part thereof, is hereafter determined to be in
violation of any covenants or restrictions of record or any applicable laws,
ordinances, rules or regulations, and such indemnity shall survive any
foreclosure or deed in lieu of foreclosure.

3.21 Solvency. Borrower is solvent for purposes of 11 U.S.C. § 548, and the
borrowing of the Loan will not render Borrower insolvent for purposes of 11
U.S.C. § 548.

3.22 Operating Lease. The Operating Lease is in full force and effect. There are
no defaults (either monetarily or non-monetarily) by Lessee or Borrower under
the Operating Lease.

3.23 Management Agreement. The Management Agreement is in full force and effect,
and there are no defaults (either monetarily or non-monetarily) by Lessee, or to
Borrower’s knowledge, Manager, thereunder.

3.24 Other Indebtedness. Borrower has no outstanding indebtedness, secured or
unsecured, direct or contingent (including any guaranties), other than
indebtedness which represents trade payables or accrued expenses incurred in the
ordinary course of business of owning and operating the Mortgaged Property; no
other debt incurred by Borrower after the date hereof will be secured (senior,
subordinate or pari passu) by the Mortgaged Property, except for ad valorem
taxes not yet due and payable.

 

Loan Agreement - Page 13



--------------------------------------------------------------------------------

3.25 Other Obligations. Borrower has no material financial obligation under any
indenture, mortgage, deed to secure debt, deed of trust, loan agreement or other
agreement or instrument to which Borrower is a party or by which Borrower or the
Mortgaged Property is otherwise bound, other than obligations incurred (i) under
the Operating Lease or the Management Agreement, (ii) in the ordinary course of
the operation of the Mortgaged Property and, (iii) obligations under the
Security Instrument and the other Loan Documents.

3.26 Fraudulent Conveyances. Borrower (a) has not entered into this Agreement or
any of the other Loan Documents with the actual intent to hinder, delay, or
defraud any creditor and (b) has received reasonably equivalent value in
exchange for its obligations under the Loan Documents. Giving effect to the
transactions contemplated by the Loan Documents, the fair saleable value of
Borrower’s assets exceeds and will, immediately following the execution and
delivery of the Loan Documents, be greater than Borrower’s probable liabilities,
including the maximum amount of its contingent liabilities or its debts as such
debts become absolute and mature. Borrower’s assets do not and, immediately
following the execution and delivery of the Loan Documents will not, constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted. Borrower does not intend to, and does not believe that it will,
incur debts and liabilities (including, without limitation, contingent
liabilities and other commitments) beyond its ability to pay such debts as they
mature (taking into account the timing and amounts to be payable on or in
respect of obligations of Borrower).

3.27 No Change in Facts or Circumstances. All information in any application for
the Loan submitted to Lender (the “Loan Application”) and in all financial
statements, rent rolls, reports, certificates and other documents submitted in
connection with the Loan Application is complete and accurate in all material
respects. There has been no material adverse change in any fact or circumstance
that would make any such information incomplete or inaccurate.

3.28 Fraud and Abuse.

(a) Anti-Kickback Law. After consultation with counsel concerning the federal
anti-kickback law (42 U.S.C.A. SEC. 1320a-7b(b)), neither Borrower nor its agent
have offered or given any remuneration or thing of value to any Person to
encourage referral to the Facility nor has Borrower or its agent solicited or
received any remuneration or thing of value in exchange for Borrower’s agreement
to make referrals or to purchase goods or services for the Facility.

(b) Relationships. No physician or other healthcare practitioner has an
ownership interest in, or financial relationship with, the Borrower, Lessee, to
Borrower’s knowledge, Manager or the Facility.

(c) Required Adjustments. All cost report periods for all Facility payors have
been closed and settled, and all required adjustments have been fully paid
and/or implemented.

 

Loan Agreement - Page 14



--------------------------------------------------------------------------------

3.29 No Illegal Activity as Source of Funds. No portion of the Mortgaged
Property has been or will be purchased, improved, equipped or furnished with
proceeds of any illegal activity.

3.30 Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money
Laundering Laws. Borrower, and to the best of Borrower’s knowledge, after having
made diligent inquiry, (a) each Person owning an interest in Borrower,
(b) Guarantor, (c) Lessee, and (d) Manager: (i) is not currently identified on
OFAC List, and (ii) is not a Person with whom a citizen of the United States is
prohibited to engage in transactions by any trade embargo, economic sanction, or
other prohibition of United States law, regulation, or Executive Order of the
President of the United States; provided, however, that with respect to
(i) individual beneficiaries of any governmental plans or employee benefit plans
holding interests in Borrower and (ii) individual shareholders of any publicly
traded company holding an interest in Borrower, the foregoing representations
and warranties are limited to Borrower’s actual present knowledge. Borrower has
implemented procedures, and will consistently apply those procedures throughout
the term of the Loan, to ensure the foregoing representations and warranties
remain true and correct during the term of the Loan.

ARTICLE IV

AFFIRMATIVE COVENANTS OF BORROWER

Borrower agrees with and covenants unto Lender that until the Loan Obligations
have been paid in full, Borrower shall:

4.1 Payment of Loan/Performance of Loan Obligations. Duly and punctually pay or
cause to be paid the principal and interest of the Note in accordance with its
terms and duly and punctually pay and perform or cause to be paid or performed
all Loan Obligations hereunder and under the other Loan Documents.

4.2 Maintenance of Existence. Maintain its existence as a limited liability
company in good standing under the laws of the jurisdiction of its organization
or formation, and, in each jurisdiction in which the character of the property
owned by it or in which the transaction of its business makes qualification
necessary, maintain good standing and qualification to do business.

4.3 Maintenance of Single Purpose Entity Status. Maintain its existence as a
Single Purpose Entity.

4.4 Accrual and Payment of Taxes. During each calendar year, make accurate
provision for the payment in full of all current tax liabilities of all kinds
including, without limitation, federal and state income taxes, franchise taxes,
payroll taxes (if now or hereafter applicable), provider taxes (to the extent
necessary to participate in and receive maximum funding pursuant to
Reimbursement Contracts), Taxes (as defined in the Security Instrument), if now
or hereafter applicable, all required withholding of income taxes of employees
and all required old age and unemployment contributions, and all required
payments to employee benefit plans, and pay the same when they become due.

 

Loan Agreement - Page 15



--------------------------------------------------------------------------------

4.5 Insurance. Maintain or cause Lessee or Manager to maintain, the following
insurance coverages and policies with respect to the Mortgaged Property and the
Facility, which coverages and policies must be acceptable to Lender in its
commercially reasonable discretion:

(a) During any period of construction at a Facility, builder’s risk insurance
for all improvements under construction, on a 100% completed value (replacement
cost) form. The policy must include perils covered under a special causes of
loss (“all-risks”) form and include, without limitation, costs of demolition and
increased cost of construction.

(b) Property insurance including boiler and machinery and/or Equipment Breakdown
coverage to the building(s) and contents by risks commonly covered by an ISO
Special Cause of Loss or its equivalent. The amount of such insurance shall not
be less than one hundred percent (100%) of the full insurable replacement cost
of the Facility and including Improvements, furniture, furnishings, fixtures,
equipment, and other items included in the Facility, and owned by Borrower or
Lessee (and not by residents) from time to time, without reduction for
depreciation. Replacement cost shall be determined by reference to such indices,
appraisals, or information as Lender determines in its reasonable discretion.
Full insurable replacement cost, as used herein means, with respect to any and
all Improvements, the cost of replacing the Facility and Improvements without
regard to deduction for depreciation (less cost of excavations, foundations, and
footings below the lowest basement floor, blueprints or drawing or such other
expenses as would not be re-incurred in the event of a loss). Such insurance
shall also include (i) agreed insurance amount endorsement waiving all
co-insurance provisions (if available), and (ii) an “Ordinance or Law Coverage”
endorsement if the Facility or the use thereof shall constitute a legal
non-conforming structure or use.

(c) Commercial general liability insurance on claims made basis and shall
provide coverage against claims for sexual harassment abuse of residents and/or
patients, personal injury, bodily injury, death or property damage, in or about
the Facility with limits not less than $1,000,000.00 per occurrence and
$2,000,000.00 general aggregate with a $5,000,000.00 umbrella coverage.

(d) Professional liability insurance on a claims made basis against claims for
personal injury, bodily injury or death, in or about the Facility with limits of
not less than $1,000,000.00 per occurrence and $2,000,000.00 general aggregate.

(e) Business interruption insurance for the Facility in an amount sufficient to
provide proceeds to cover the “Actual Loss Sustained” during restoration of any
portion of the Facility or Improvements. Actual Loss shall mean projected gross
revenues (less recurring expenses) for a period of twelve (12) months as
projected by Borrower, subject to the commercially reasonable approval of
Lender, containing at least a 90-day extended period of indemnity endorsement.

(f) Flood Hazard insurance if any portion of the Improvements is identified by
the Federal Emergency Management Agency (or successor governmental agency or
authority performing such identification functions) as located in an area
designated as an 100-year flood zone or “special flood hazard area” and in which
flood insurance is available. In lieu thereof, Lender will accept proof,
satisfactory to it in its sole discretion that the Improvements are not within
the boundaries of a designated area.

 

Loan Agreement - Page 16



--------------------------------------------------------------------------------

(g) Workers’ compensation insurance, if applicable and required by state law,
subject to applicable state statutory limits, and employer’s liability insurance
with a limit of $1,000,000.00 per accident and per disease per employee with
respect to the Facility.

(h) If the Facility is located in a seismically active area or an area prone to
geologic instability and mine subsidence as determined by the US Geological
Survey, Lender may require an inspection by a qualified structural or geological
engineer satisfactory to Lender, and at Borrower’s expense. The Facility must be
structurally and geologically sound and capable of withstanding normal seismic
activity or geological movement. Lender reserves the right to require earthquake
insurance or Maximum Probable Loss insurance on a case by case basis in amounts
determined by Lender subject to commercially reasonable terms and availability.

(i) Such other insurance coverages as may be deemed commercially and reasonably
necessary from time to time during the term of the Loan and as shall be provided
within such time periods as Lender may reasonably determine, in each case,
subject to commercially reasonable terms and availability for similar type
properties.

All insurance policies shall have a term of not less than one (1) year and shall
be in the form and amount and with deductibles as, from time to time, shall be
acceptable to Lender in its commercially reasonable discretion. All such
policies shall provide for Lender as loss payee and shall contain a standard
“non-contributory mortgagee” endorsement or its equivalent relating, among other
things, to recovery by Lender notwithstanding the negligent or willful acts or
omissions of Borrower and notwithstanding (i) occupancy or use of the Facility
for purposes more hazardous than those permitted by the terms of such policy,
(ii) any foreclosure or other action taken by Lender pursuant to the Security
Instrument upon the occurrence of an Event of Default thereunder, or (iii) any
change in title or ownership of the Facility.

All insurance policies must be written by a carrier licensed to do business in
the State in which the Facility is located and such insurance carrier must have
and maintain a rating of at least “A” (or its equivalent) by Standard and Poor’s
Rating Service or an AM Best Rating of A-VII or better.

All liability insurance policies other than professional liability (including,
but not limited to, general liability and any applicable blanket and/or umbrella
policies) must name “Synovus Bank and its successors and/or assigns” as
additional insureds, and all property insurance policies must name “Synovus Bank
and its successors and/or assigns” as the named mortgage holder. Lender shall
give Borrower written notice to request a change of the additional insured and
loss payee endorsements in connection with any sale of the Loan.

All insurance policies for the above-required insurance must provide at least
thirty (30) days prior written notice of cancellation to Lender. Copies of
policy declaration pages or binders, together with evidence of the above
required insurance on the appropriate ACORD Form or its equivalent, must be
submitted to Lender prior to setting the interest rate on the Loan and at each
renewal thereafter.

 

Loan Agreement - Page 17



--------------------------------------------------------------------------------

With respect to insurance policies which require payment of premiums annually,
not less than thirty (30) days after the expiration dates of the insurance
policies obtained pursuant to this Agreement, Borrower shall pay such amount,
except to the extent Lender is escrowing sums therefor pursuant to the Loan
Documents. Following the expiration dates of the insurance policies obtained
pursuant to this Agreement, certificates evidencing such renewals accompanied by
evidence satisfactory to Lender of such payment, shall be delivered by Borrower
to Lender at the address set forth in Section 8.7 hereof. Borrower shall not
carry separate insurance, concurrent in kind or form or contributing in the
event of loss, with any insurance required under this Section 4.5.

If Borrower fails to maintain and deliver to Lender the certificates of
insurance required by this Agreement, Lender may, at its option upon thirty
(30) days written notice to Borrower, procure such insurance and Borrower shall
pay or, as the case may be, reimburse Lender for, all premiums thereon promptly,
upon demand by Lender, with interest thereon at the Default Rate from the date
paid by Lender to the date of repayment and such sum shall constitute a part of
the Loan Obligations.

The insurance required by this Agreement may, at the option of Borrower, be
effected by blanket and/or umbrella policies issued to Borrower, an Affiliate of
Borrower, Lessee or Manager of the Facility, covering the Facility and the
properties of such Affiliate; provided that, in each case, the policies
otherwise comply with the provisions of this Agreement and allocate to the
Facility, from time to time, the coverage specified by this Agreement. If the
insurance required by this Agreement shall be effected by any such blanket or
umbrella policies, Borrower shall furnish to Lender copies of policies redacting
any information regarding unrelated properties or insured parties (unless such
blanket policy is comprised of multiple insurers then Borrower shall provide a
duplicate copy of the lead insurance carrier policy, subject to all other
policies following the same form as the lead), with schedules attached thereto
showing the amount of the insurance provided under such policies which is
applicable to the Facility.

Neither Lender nor its agents or employees shall be liable for any loss or
damage insured by the insurance policies required to be maintained under this
Agreement; it being understood that (a) Borrower shall look solely to its
insurance company for the recovery of such loss or damage, (b) such insurance
company shall have no rights of subrogation against Lender, its agents or
employees, and (c) Borrower shall use its best efforts to procure from such
insurance company a waiver of subrogation rights against Lender. If, however,
such insurance policies do not provide for a waiver of subrogation rights
against Lender (whether because such a waiver is unavailable or otherwise), then
Borrower hereby agrees, to the extent permitted by law and to the extent not
prohibited by such insurance policies, to waive its rights of recovery, if any,
against Lender, its agents and employees, whether resulting from any damage to
the Facility, any liability claim in connection with the Facility or otherwise.
If any such insurance policy shall prohibit Borrower from waiving such claims,
then Borrower must obtain from such insurance company a waiver of subrogation
rights against Lender.

 

Loan Agreement - Page 18



--------------------------------------------------------------------------------

Borrower appoints Lender as Borrower’s attorney-in-fact, which appointment shall
be deemed irrevocable and coupled with an interest, to cause the issuance of an
endorsement of any insurance policy to bring Borrower into compliance herewith
(with the exception of any blanket and/or umbrella policies issued to Borrower)
and, as limited above, at Lender’s sole option, to make any claim for, receive
payment for, and execute and endorse any documents, checks or other instruments
in payment for loss, theft, or damage covered under any such insurance policy;
provided, however, that in no event will Lender be liable for failure to collect
any amounts payable under any insurance policy.

4.6 Proceeds of Insurance or Condemnation. If, after damage to or destruction of
or condemnation of the Mortgaged Property (or any part thereof), the net
Proceeds of insurance or condemnation (after payment of Lender’s reasonable
costs and expenses in connection with the administration thereof) are:

(a) less than Two Hundred Fifty Thousand Dollars and No/100 ($250,000.00),
Lender shall deliver such proceeds to Borrower to be applied within thirty
(30) days thereafter to the repair, restoration and replacement by Borrower of
the Improvements, Equipment and Inventory damaged, destroyed or taken,

or

(b) Two Hundred Fifty Thousand Dollars and No/100 ($250,000.00) or more and
Lender agrees to make such net Proceeds available to Borrower on the following
terms:

(i) The aggregate amount of all such Proceeds shall not exceed the aggregate
amount of all such Loan Obligations;

(ii) At the time of such loss or damage and at all times thereafter while Lender
is holding any portion of such Proceeds, there shall exist no Default or Event
of Default;

(iii) The Improvements, Equipment, and Inventory to which loss or damage has
resulted shall be capable of being restored to its preexisting condition and
utility in all material respects with a value equal to or greater than that
which existed prior to such loss or damage and such restoration shall be capable
of being completed prior to the earlier to occur of (i) the expiration of period
during which business interruption insurance is payable, as reasonably
determined by an independent inspector (provided, however, that if the
restoration is not capable of being completed by the expiration of the period
during which business interruption insurance is payable, then Borrower shall
have the right to deposit with Lender such amount that Borrower would have
otherwise received in business interruption insurance for the period following
expiration of such insurance and completion of restoration, which amounts shall
be added to and be deemed Proceeds for purposes hereof) or (ii) the Maturity
Date;

(iv) Within thirty (30) days from the date of such loss or damage Borrower shall
have given Lender a written notice electing to have the Proceeds applied for
such purpose;

 

Loan Agreement - Page 19



--------------------------------------------------------------------------------

(v) Within sixty (60) days following the date of notice under the preceding
subparagraph (iv) and prior to any Proceeds being disbursed to Borrower,
Borrower shall have provided to Lender all of the following:

(A) complete plans and specifications for restoration, repair and replacement of
the Improvements, Equipment and Inventory damaged to the condition, utility and
value required by (iii) above,

(B) if loss or damage exceeds One Hundred Thousand Dollars ($100,000),
fixed-price or guaranteed maximum cost bonded construction contracts for
completion of the repair and restoration work in accordance with such plans and
specifications,

(C) builder’s risk or course of construction insurance for the full cost of
construction with Lender named under a standard mortgagee loss-payable clause

(D) such additional funds as in Lender’s reasonable opinion are necessary to
complete such repair, restoration and replacement, and

(E) copies of all permits and licenses necessary to complete the work in
accordance with the plans and specifications;

(vi) Lender may, at Borrower’s expense, retain an independent inspector to
review and approve plans and specifications and completed construction and to
approve all requests for disbursement within a reasonable period of time, which
approvals shall be conditions precedent to release of Proceeds as work
progresses;

(vii) No portion of such Proceeds shall be made available by Lender for
architectural reviews or for any other purposes which are not directly
attributable to the cost of repairing, restoring or replacing the Improvements,
Equipment and Inventory to which a loss or damage has occurred unless the same
are covered by such insurance;

(viii) Borrower shall diligently pursue such work and shall complete such work
prior to the earlier to occur of the expiration of the business interruption
insurance period of restoration or the Maturity Date;

(ix) Each disbursement by Lender of such Proceeds and deposits shall be funded
subject to conditions and in accordance with disbursement procedures which a
commercial construction lender would typically establish in the exercise of
sound banking practices and shall be made only upon receipt of disbursement
requests on an AIA G702/703 form (or similar form approved by Lender) signed and
certified by Borrower and, if required by Lender, its architect and general
contractor with appropriate invoices and lien waivers as required by Lender; and

(x) Lender shall have a first lien on and security interest in all building
materials and completed repair and restoration work and in all fixtures and
equipment acquired with such Proceeds, and Borrower shall execute and deliver
such Security Instruments, deeds of trust, security agreements, financing
statements and other instruments as Lender shall reasonably request to create,
evidence, or perfect such lien and security interest.

 

Loan Agreement - Page 20



--------------------------------------------------------------------------------

In the event and to the extent that such Proceeds are Two Hundred Fifty Thousand
Dollars and No/100 ($250,000.00) or more and the conditions set forth herein for
such application are otherwise not satisfied, then Lender shall be entitled
without notice to or consent from Borrower to apply such Proceeds, or the
balance thereof, at Lender’s option either (a) to the full or partial payment or
prepayment of the Loan Obligations (without premium) in the manner aforesaid or
(b) to the repair, restoration and/or replacement of all or any part of such
Improvements, Equipment and Inventory to which a loss or damage has occurred.
Any excess Proceeds after such application by Lender shall be paid to Borrower.

4.7 Financial and Other Information. Provide or cause to be provided to Lender,
at its address set forth in Section 8.7, the following financial statements and
information on a continuing basis during the term of the Loan:

(a) Within one hundred twenty (120) days after the end of each calendar year of
the Facility, unaudited financial statements of the Facility prepared in
accordance with GAAP, and shall include a balance sheet and a statement of
income and expenses for the year then ended, and shall be certified as true and
correct in all material respects by a financial officer of Borrower, Lessee or
Manager.

(b) Within one hundred twenty (120) days after the end of each calendar year of
Borrower and Lessee, (i) if different from the Facility, unaudited financial
statements of such entities, prepared by an officer of the applicable entity,
which statements shall be prepared in accordance with GAAP, and shall include a
balance sheet and a statement of income and expenses for the year then ended,
and shall be certified as true and correct in all material respects by a
financial officer of Borrower or Lessee (as applicable), and (ii) a copy of any
annual financial report, if any, received by Borrower or Lessee from Manager;
provided, however, it shall not be a default by Borrower hereunder if Borrower
or Lessee fails to deliver to Lender any annual financial report due to
Manager’s failure to deliver the same to Borrower or Lessee.

(c) Within one hundred twenty (120) days after the end of each calendar year,
audited financial statements of Guarantor prepared in accordance with GAAP by a
nationally recognized accounting firm or independent certified public accounting
firm acceptable to Lender, which statements shall include a balance sheet and a
statement of income and expenses for the year then ended, and shall be certified
as true and correct by a financial officer of Guarantor; provided, however, the
foregoing shall not be required if said financial statements are available
through filings by Guarantor with the Securities and Exchange Commission.

(d) Within forty-five (45) days after the end of each calendar quarter,
(i) unaudited interim financial statements of the operations of the Facility,
certified as true and correct in all material respects by a financial officer of
the Borrower, Lessee, or Manager, prepared in accordance with GAAP (other than
the absence of footnotes and adjustments on interim statements), which
statements shall include a balance sheet and statement of income and expenses
for the month then ended and for the calendar year to date, (ii) a report of
daily census for the month, and (iii) a certified rent roll.

(e) If requested by Lender, within thirty (30) days after the filing deadline,
as may be extended from time to time, copies of all federal, state and local tax
returns, as applicable, of Borrower and Lessee, together with all supporting
documentation and required schedules.

 

Loan Agreement - Page 21



--------------------------------------------------------------------------------

(f) If and to the extent hereafter applicable, within ten (10) days after filing
or receipt, all Medicaid cost reports and any amendments thereto filed with
respect to the Facility and all responses, audit reports, or other inquiries
with respect to such cost reports.

(g) If and to the extent hereafter applicable, within ten (10) days after
receipt, copies of all licensure and certification survey reports and statements
of deficiencies (with plans of correction attached thereto).

(h) If and to the extent hereafter applicable, within ten (10) days after
receipt, a copy of the “Medicaid Rate Calculation Worksheet” (or the equivalent
thereof) from the applicable agency.

(i) If and to the extent hereafter applicable, within ten (10) days of receipt,
a statement of the number of resident days for which the Facility has received
the Medicare default rate for any applicable period. For purposes of this
subsection, “default rate” shall have the meaning ascribed to it in that certain
applicable Medicare rate notification letter prepared in connection with any
review or survey of the Facility.

(j) Within three (3) Business Days after receipt, any and all notices
(regardless of form) from any and all licensing and/or certifying agencies,
including but not limited to, that the Facility’s license is being downgraded to
a substandard category, revoked or suspended, or that action is pending or being
considered to downgrade to a substandard category, revoke or suspend the
Facility’s license or certification.

(k) If requested by Lender, evidence of payment by Borrower or Lessee of any
applicable provider bed taxes or similar taxes, which taxes Borrower agrees to
pay or cause Lessee to pay.

(l) Within one hundred twenty (120) days after the end of the Facility’s
calendar year, and more frequently, if reasonably requested by Lender (but in no
event more often than twice during any calendar year), an aged accounts
receivable report for the Facility in sufficient detail to show amounts due from
each class of resident-mix, if applicable (i.e., private, Medicare, Medicaid and
V.A.), by the following account categories 1-30 days, 31-60 days, 61-90 days and
91 and over days past due.

Lender reserves the right to require that the annual and/or quarterly financial
statements of Borrower, Guarantor and Lessee be audited and prepared by a
nationally recognized accounting firm or independent certified public accounting
firm acceptable to Lender, at their respective sole cost and expense, if (i) an
Event of Default exists, or (ii) if Lender has reasonable grounds to believe
that the unaudited financial statements do not accurately represent the
financial condition of Borrower, Guarantor or Lessee as the case may be.

Lender further reserves the right to require such other financial information of
Borrower, Guarantor, Lessee and/or the Facility, at such other reasonable times
(including monthly or more frequently) as it shall deem necessary. All financial
statements must be in the form and detail as Lender shall from time to time
request.

 

Loan Agreement - Page 22



--------------------------------------------------------------------------------

4.8 Compliance Certificate. At the time of furnishing the quarterly operating
statements required under Section 4.7 herein, furnish or cause Lessee to furnish
to Lender a compliance certificate in the form attached hereto as Exhibit “D”
executed by a financial officer of Borrower or Lessee.

4.9 Books and Records. Keep and maintain at all times at the Facility or
Lessee’s or Manager’s offices, and upon Lender’s request make available at the
Facility or Lessee’s or Manager’s office, complete and accurate books of account
and records (including copies of supporting bills and invoices) adequate to
reflect correctly the operation of the Facility, and copies of all written
contracts, leases (if any), and other instruments which affect the Mortgaged
Property, which books, records, contracts, leases (if any) and other instruments
shall be subject to examination and inspection at any reasonable time by Lender
during normal business hours (upon reasonable advance notice, which for such
purposes only may be given orally, except in the case of an emergency or
following an Event of Default, in which case no advance notice shall be
required); provided, however, that if an Event of Default has occurred and is
continuing, Borrower shall deliver to Lender upon written demand all books,
records, contracts, leases (if any) and other instruments relating to the
Facility or its operation and Borrower authorizes Lender to obtain a credit
report on Borrower at any time.

4.10 Payment of Indebtedness. Duly and punctually pay or cause to be paid all
other Indebtedness now owing or hereafter incurred by Borrower in accordance
with the terms of such Indebtedness, except such Indebtedness owing to those
other than Lender which is being contested in good faith and with respect to
which any execution against properties of Borrower has been effectively stayed
and for which reserves and collateral for the payment and security thereof have
been established in sufficient amounts as determined by Lender in its sole
commercially reasonable discretion.

4.11 Records of Accounts. Maintain all records, including records pertaining to
the Accounts of Borrower, at the principal place of business of Borrower as set
forth in this Agreement.

4.12 Conduct of Business. Conduct, or cause Lessee or Manager to conduct, the
operation of the Facility at all times in a manner consistent with the level of
operation of other similar assisted living and memory care facilities, including
without limitation, the following:

(a) to maintain the standard of care for the residents of the Facility at all
times at a level necessary to ensure quality care for the residents of the
Facility in accordance with customary and prudent industry standards;

(b) to operate the Facility in a prudent manner and in substantial compliance
with applicable laws and regulations relating thereto and cause all Permits,
Reimbursement Contracts (if any), and any other agreements necessary for the use
and operation of the Facility or, if applicable, as may be necessary for
participation in the Medicaid, Medicare, or other applicable reimbursement
programs (if any) to remain in effect without reduction in the number of
licensed beds authorized for use in the Medicaid, Medicare, or other applicable
reimbursement programs;

 

Loan Agreement - Page 23



--------------------------------------------------------------------------------

(c) to maintain sufficient Inventory and Equipment of types and quantities at
the Facility to enable Borrower/Lessee/Manager to perform operations of the
Facility adequately;

(d) to keep all Improvements and Equipment located on or used or useful in
connection with the Facility in good repair, working order and condition,
reasonable wear and tear excepted, and from time to time make all needed and
proper repairs, renewals, replacements, additions, and improvements thereto to
keep the same in good operating condition;

(e) to maintain sufficient cash in the operating accounts of the Facility in
order to satisfy the working capital needs of the Facility; and

(f) to keep all required Permits current and in full force and effect.

4.13 Periodic Surveys. Furnish or cause Lessee or Manager to furnish to Lender,
within the time period set forth in Section 4.7, a copy of any Medicare,
Medicaid, or other licensing agency survey or report and any statement of
deficiencies and/or any other report indicating that any action is pending or
being considered to downgrade the Facility to a substandard category, and within
the time period required by the particular agency for furnishing a plan of
correction also furnish or cause to be furnished to Lender a copy of the plan of
correction generated from such survey or report for the Facility, and correct or
cause to be corrected any deficiency, the curing of which is a condition of
continued licensure or for full participation in Medicaid, Medicare or other
reimbursement program pursuant to any Reimbursement Contract for existing
residents or for new residents to be admitted with Medicaid or Medicare
coverage, by the date required for cure by such agency (plus extensions granted
by such agency).

4.14 Debt Service Coverage Ratio Requirements. Maintain and, within forty-five
(45) days after the end of the applicable calendar quarter of Borrower set forth
below, provide evidence to Lender of the achievement of, the following Debt
Service Coverage Ratios until the Loan is paid in full:

(a) a Debt Service Coverage Ratio (based on deduction of Actual Management Fees)
of not less than 1.10 to 1.0, commencing with the calendar quarter ending 15
months after the Closing Date (with the first test based upon the trailing three
(3) months, the second test based upon the trailing six (6) months, the third
test based upon the trailing nine (9) months, and the fourth test based upon the
trailing twelve (12) months); provided, however, that if Borrower has exercised
the Rate Reduction Option (as defined in the Note), the foregoing covenant shall
commence with the first full calendar quarter immediately following the exercise
of the Rate Reduction Option;

(b) a Debt Service Coverage Ratio for the Facility (based on deduction of
Assumed Management Fees) of not less than 1.25 to 1.0, commencing with the
calendar quarter ending 15 months after the Closing Date (with the first test
based upon the trailing three (3) months, the second test based upon the
trailing six (6) months, the third test based upon the trailing nine (9) months,
and the fourth test based upon the trailing twelve (12) months);

 

Loan Agreement - Page 24



--------------------------------------------------------------------------------

provided, however, that if Borrower has exercised the Rate Reduction Option (as
defined in the Note), the foregoing covenant shall commence with the first full
calendar quarter immediately following the exercise of the Rate Reduction
Option; and further provided that if Borrower has exercised an Extension Option
(as defined in the Note, then, commencing with the first full calendar quarter
of the applicable Extension Term (as defined in the Note), and for each calendar
quarter thereafter until the Loan is paid in full, foregoing Debt Service
Coverage Ratio covenant (based on deduction of Assumed Management Fees) shall
increase to a ratio of not less than 1.30 to 1.0.

Notwithstanding the foregoing, if Borrower has made the Principal Paydown to
Lender in accordance with the provisions of the Note, then the calculation of
the applicable Debt Service Coverage Ratio covenant shall be adjusted to be
based upon Assumed Debt Service.

4.15 Debt Yield Requirements. Maintain and, within forty-five (45) days after
the end of the applicable calendar quarter of Borrower set forth below, provide
evidence to Lender of the achievement of, a Debt Yield of not less than nine
percent (9%), commencing with the calendar quarter ending 39 months after the
Closing Date (with the first test based upon the trailing three (3) months, the
second test based upon the trailing six (6) months, the third test based upon
the trailing nine (9) months, and the fourth test based upon the trailing twelve
(12) months). Notwithstanding the foregoing, if Borrower has made the Principal
Paydown to Lender in accordance with the provisions of the Note, then the
calculation of the applicable Debt Yield covenant shall be adjusted to be based
upon Assumed Debt Service.

4.16 Cash Deposit. If Borrower fails to achieve or provide evidence of
achievement of the Debt Service Coverage Ratio or Debt Yield for the Facility,
Borrower may deposit with Lender, at Borrower’s option, within fifteen (15) days
of such failure, additional cash or other liquid collateral in an amount which,
when added to the first number of the Debt Service Coverage Ratio/Debt Yield
calculation, would have resulted in the noncomplying Debt Service Coverage
Ratio/Debt Yield requirement having been satisfied. If after Borrower has
deposited such additional cash or liquid collateral, Borrower again fails to
achieve or provide evidence of the achievement of the Debt Service Coverage
Ratio or Debt Yield for the Facility requirements set forth above and such
failure continues for two (2) consecutive quarters, Borrower may deposit with
Lender, at Borrower’s option within fifteen (15) days of such failure,
additional cash or other liquid collateral (with credit for amounts currently
being held by Lender pursuant to the foregoing sentence), in an amount which, if
the same had been applied on the first (1st) day of the first quarter for which
such noncompliance of the Debt Service Coverage Ratio/Debt Yield requirement
occurred to reduce the outstanding principal indebtedness of the Loan, would
have resulted in the noncomplying Debt Service Coverage Ratio/Debt Yield
requirement having been satisfied. Any additional cash or liquid collateral
deposited by Borrower hereunder in order to achieve the required Debt Service
Coverage Ratio/Debt Yield for the Facility and cure any existing default with
respect thereto will be held by Lender in a standard custodial account and shall
constitute additional collateral for the Loan Obligations and an “Account” as
defined in this Agreement, and, upon the occurrence of an Event of Default, may
be applied by Lender, in such order and manner as Lender may elect, to the
reduction of the Loan Obligations. Borrower shall not be entitled to any
interest earned on such additional collateral. Provided that there is no
outstanding Default or Event of Default, such additional collateral which has
not been applied to the Loan Obligations will be released by Lender at such time
as Borrower provides Lender with

 

Loan Agreement - Page 25



--------------------------------------------------------------------------------

evidence that the required Debt Service Coverage Ratio/Debt Yield requirements
outlined above have been achieved and maintained (without regard to any cash
deposited pursuant to this Section 4.16) for two (2) consecutive calendar
quarters.

4.17 Occupancy Covenant. Maintain or cause to be maintained an average occupancy
(based upon a proforma capacity of 89 units) of not less than 75% (the
“Occupancy Covenant”) for the quarter ending 15 months after the Closing Date
and thereafter during the term of the Loan (provided that the first test shall
be based upon a trailing 3-month calendar basis, the second test upon a trailing
6-month calendar basis, the third test upon a trailing 9-month calendar basis,
and each subsequent test upon a 12-month period). If the Occupancy Covenant is
not achieved for any quarter during the term of the Loan for which it is tested,
Borrower shall submit to Lender within thirty (30) days following such failure,
a written plan of correction reasonably satisfactory to the Lender, detailing
the Borrower’s plan to bring the Facility into compliance with the Occupancy
Covenant. If the Facility fails to achieve the Occupancy Covenant for a second
consecutive quarter, upon request by Lender, Borrower shall (1) promptly retain
a marketing consultant satisfactory to the Lender to advise the Borrower
regarding the Facility, (2) obtain and submit the recommendations or reports of
such marketing consultant to Lender within thirty (30) days following the
engagement of the marketing consultant, and (3) promptly implement the
recommendations of the foregoing marketing consultant. Notwithstanding any
provision herein to the contrary, Lender agrees that failure of the Facility to
achieve the Occupancy Covenant shall not, in and of itself, constitute an Event
of Default so long as Borrower provides Lender with evidence satisfactory to
Lender that a marketing plan submitted to and approved by Lender is being timely
implemented to correct the non-compliance.

4.18 Capital Expenditures. Maintain, and/or cause Lessee or Manager to maintain,
the Facility in good condition and, commencing with the calendar quarter ending
15 months after the Closing Date and for all quarters thereafter until the Loan
is paid in full, make minimum capital expenditures for the Facility in each
calendar year, in an amount equal to the $300 per unit (or the appropriate
prorated amount for any partial calendar year) (which capital expenditures may
include ordinary repairs and routine maintenance), and, within forty-five
(45) days after the end of each calendar year, provide evidence thereof
satisfactory to Lender. In the event that Borrower shall fail to meet such
requirement or to provide such evidence, Borrower shall, upon Lender’s written
request, immediately establish and maintain a capital expenditures reserve fund
with Lender equal to the difference between the required amount per unit and the
amount per unit actually spent by Borrower. Borrower grants to Lender a lien on
and a right of setoff against all moneys in the capital expenditures reserve
fund, and Borrower shall not permit any other Lien to exist upon such fund.
Moneys on deposit in such capital expenditures reserve fund will be disbursed to
Borrower monthly upon Lender’s receipt of satisfactory evidence that Borrower
has caused to be made the required capital expenditures. Upon Borrower’s,
Lessee’s or Manager’s failure to adequately maintain the Facility in good
condition, Lender may, but shall not be obligated to, make such capital
expenditures and may apply the moneys in the capital expenditures reserve fund
for such purpose. To the extent there are insufficient moneys in such capital
expenditures reserve fund for such purposes, all funds advanced by Lender to
make such capital expenditures shall constitute a portion of the Loan
Obligations, shall be secured by the Security Instrument and shall accrue
interest at the Default Rate until paid. Upon the occurrence of an Event of
Default, Lender may apply any moneys in the capital expenditures reserve fund to

 

Loan Agreement - Page 26



--------------------------------------------------------------------------------

the Loan Obligations, in such order and manner as Lender may elect. For any
partial calendar year during which the Loan is outstanding, the required
expenditure amount shall be prorated by multiplying the required amount per unit
amount by a fraction, the numerator of which is the number of days during such
year for which all or part of the Loan is outstanding and the denominator of
which is the number of days in such year. During the term of the Loan, Lender
may, from time to time, engage a professional building inspector to conduct an
inspection of the Facility (provided, however, that as long as no Default or
Event of Default has occurred, Lender agrees that it will not require such
inspections more than once in every 12 month period). If the inspector’s report
indicates that repairs or replacements are necessary over and above the $300 per
unit requirement in this Section 4.18, then Lender shall require a non-interest
bearing repair escrow fund to ensure completion of such necessary repairs or
replacements. The amount of any such repair escrow fund shall be one hundred
twenty-five percent (125%) of the estimated cost of repairs as determined by
such inspector and Lender. Lender also shall require an agreement satisfactory
to Lender, in its commercially reasonable discretion, which will provide for
completion of the repairs and the disbursement of the escrow funds. All
commercially reasonable fees and costs associated with the inspection, report
and subsequent inspections (if required) shall be paid by Borrower.

4.19 Management Agreement. Cause the Lessee to maintain the Management Agreement
in full force and effect and timely perform all of Lessee’s obligations
thereunder and enforce performance of all obligations of Manager thereunder and
not permit the termination, material amendment or assignment of the Management
Agreement unless the prior written consent of Lender is first obtained, which
consent may be granted or refused in the sole and absolute discretion of Lender.
Borrower will cause Lessee and Manager to enter into the Subordination of
Management Agreement. Borrower will not, and will not allow Lessee to, enter
into any other management agreement without Lender’s prior written consent,
which consent may be in the sole and absolute discretion of Lender.

4.20 Updated Appraisals. For so long as the Loan remains outstanding, if (a) any
Event of Default shall occur hereunder, or (b) in Lender’s judgment, a material
depreciation in the value of the Land and/or the Improvements shall have
occurred, then in any such event, Lender, may cause the Land and Improvements to
be appraised by an appraiser selected by Lender, and in accordance with Lender’s
appraisal guidelines and procedures then in effect, and Borrower agrees to
cooperate in all respects with such appraisals and furnish to the appraisers all
requested information regarding the Land and Improvements and the Facility.
Borrower agrees to pay all reasonable costs incurred by Lender in connection
with such appraisal which costs shall be secured by the Security Instrument and
shall accrue interest at the Default Rate until paid; provided, however, that in
connection with any appraisals obtained pursuant to (b) hereinabove, Borrower
shall only be obligated to pay for the cost of one (1) appraisal during any
calendar year as long as no Event of Default has occurred and is continuing.

4.21 Comply with Covenants and Laws. Comply with all applicable covenants and
restrictions of record and all laws, ordinances, rules and regulations and keep,
or cause to be kept, the Facility and the Land and Improvements in compliance
with all applicable laws, ordinances, rules and regulations, including, without
limitation, the Americans with Disabilities Act and regulations promulgated
thereunder, and laws, ordinances, rules and regulations relating to zoning,
health, building codes, setback requirements, Medicaid and Medicare laws and
keep the Permits for the Facility in full force and effect.

 

Loan Agreement - Page 27



--------------------------------------------------------------------------------

4.22 Taxes and Other Charges. Subject to Borrower’s right to contest the same as
set forth in Section 9(c) of the Security Instrument, pay, or cause to be paid,
all taxes, assessments, charges, claims for labor, supplies, rent, and other
obligations which, if unpaid, might give rise to a Lien against real or personal
property of the Borrower, except Liens to the extent permitted by this
Agreement.

4.23 Certificate. Upon Lender’s written request, furnish Lender with a
certificate stating that Borrower has complied with and is in compliance with
all terms, covenants and conditions of the Loan Documents to which Borrower is a
party and that there exists no Default or Event of Default or, if such is not
the case, that one or more specified events have occurred, and that the
representations and warranties contained herein are true and correct with the
same effect as though made on the date of such certificate, except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
accurate on and as of such earlier date).

4.24 Tax Reserve Fund. Pursuant to the Tax Reserve Fund Agreement, cause Lessee
to establish on the Closing Date a tax reserve account (the “Tax Reserve
Account”) with Lender and deposit into the Tax Reserve Account an amount equal
to $30,296.00 (said funds, together with all other funds deposited or held in
the Tax Reserve Account from time to time, including any interest from time to
time earned thereon, are referred to herein as the “Tax Reserve Funds”) and
cause Lessee maintain the Tax Reserve Account with Lender for payment of yearly
Taxes (as defined in the Security Instrument) actually incurred in accordance
with the Tax Reserve Fund Agreement. Deposits and disbursements of the Tax
Reserve Funds to and from the Tax Reserve Account shall be governed by the terms
and conditions of the Tax Reserve Fund Agreement.

4.25 Operating Lease.

(a) Maintain the Operating Lease in full force and effect and timely perform all
of its obligations thereunder and not permit the termination or amendment of the
Operating Lease unless the prior written consent of Lender is first obtained;

(b) Upon the occurrence of default by Lessee under the Operating Lease that is
not cured within applicable notice and cure periods, upon Lender’s request,
immediately engage oversight management services from a management company
reasonably acceptable to the Lender; and

(c) In the event that bankruptcy or insolvency proceedings are instituted by or
against the Lessee, Borrower shall (to the extent permitted by the applicable
bankruptcy court having jurisdiction over such proceedings), upon written
instruction received from Lender, terminate the Operating Lease.

4.26 Notice of Fees or Penalties. Promptly notify Lender, upon Borrower’s
knowledge thereof, of the assessment by any state or, if applicable, any
Medicare, Medicaid, health or licensing agency of any fines or penalties against
Borrower, Lessee, Manager (to the extent the same affects the Facility or
Manager’s operation thereof), or the Facility.

 

Loan Agreement - Page 28



--------------------------------------------------------------------------------

4.27 Loan Closing Certification. Promptly notify Lender in writing, upon
Borrower’s knowledge thereof, that any representation or warranty contained in
that certain Loan Closing Certification of even date herewith, executed by
Borrower for the benefit of Lender, becomes untrue or there shall have been any
material adverse change in any such representation or warranty.

4.28 Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money
Laundering Laws. Borrower shall comply with all Requirements of Law relating to
money laundering, anti-terrorism, trade embargos and economic sanctions, now or
hereafter in effect. Upon Lender’s request from time to time during the term of
the Loan, Borrower shall certify in writing to Lender that Borrower’s
representations, warranties and obligations under Sections 3.29 and 3.30 and
this Section 4.28 remain true and correct and have not been breached. Borrower
shall immediately notify Lender in writing if any of such representations,
warranties or covenants are no longer true or have been breached or if Borrower
has a reasonable basis to believe that they may no longer be true or have been
breached. In connection with such an event, Borrower shall comply with all
Requirements of Law and directives of Governmental Authorities and, at Lender’s
request, provide to Lender copies of all notices, reports and other
communications exchanged with, or received from, Governmental Authorities
relating to such an event. Borrower shall also reimburse Lender any expense
incurred by Lender in evaluating the effect of such an event on the Loan and
Lender’s interest in the collateral for the Loan, in obtaining any necessary
license from Governmental Authorities as may be necessary for Lender to enforce
its rights under the Loan Documents, and in complying with all Requirements of
Law applicable to Lender as the result of the existence of such an event and for
any penalties or fines imposed upon Lender as a result thereof.

4.29 Liens and Encumbrances. Cause the Security Instrument to at all times
constitute a first lien against the Mortgaged Property, prior to all other liens
and encumbrances, including those which hereafter accrue, except for matters
expressly permitted herein or by the Security Instrument or which Lender
hereafter approves in writing in its discretion; and to keep the Mortgaged
Property and Improvements and all other assets of Borrower free from all liens
and encumbrances except those contemplated by the Security Instrument, this
Agreement or otherwise approved in writing by Lender in its discretion

4.30 Medicare and Medicaid Compliance. If applicable, cause the Facility at all
times to be in compliance with all requirements for participation in Medicare
and Medicaid, including without limitation, the Medicare and Medicaid Patient
Protection Act of 1987 and to be in conformance with all insurance,
reimbursement and cost reporting requirements and to have a current provider
agreement which is in full force and effect under Medicare and Medicaid.

 

Loan Agreement - Page 29



--------------------------------------------------------------------------------

ARTICLE V

NEGATIVE COVENANTS OF BORROWER

Until the Loan Obligations have been paid in full, Borrower shall not:

5.1 Assignment of Licenses and Permits. Subject to the Interim Licensing
Agreement, assign or transfer any of its interest in any Permits or
Reimbursement Contracts (including rights to payment thereunder) pertaining to
the Facility, or assign, transfer, or remove or permit any other Person to
assign, transfer, or remove any records pertaining to the Facility including,
without limitation, resident records, medical and clinical records (except for
removal of such resident records as directed by the residents owning such
records), without Lender’s prior written consent, which consent may be granted
or refused in Lender’s sole discretion.

5.2 No Liens; Exceptions. Create, incur, assume or suffer to exist any Lien upon
or with respect to the Facility, any of its properties, rights, income or other
assets relating thereto, including, without limitation, the Mortgaged Property
whether now owned or hereafter acquired, other than the following permitted
Liens (“Permitted Encumbrances”):

(a) Liens at any time existing in favor of Lender;

(b) Liens which are listed in Exhibit “E” attached hereto;

(c) Inchoate Liens arising by operation of law for the purchase of labor,
services, materials, equipment or supplies, provided payment shall not be
delinquent and, if such Lien is a lien upon any of the Land or Improvements,
such Lien must be fully disclosed to Lender and bonded off and removed from the
Land and Improvements within thirty (30) days of its creation, in a manner
satisfactory to Lender;

(d) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance or other forms of governmental
insurance or benefits, or to secure performance of tenders, statutory
obligations, leases and contracts (other than for money borrowed or for credit
received with respect to property acquired) entered into in the ordinary course
of business as presently conducted or to secure obligations for surety or appeal
bonds;

(e) Liens for current year’s taxes, assessments or governmental charges or
levies provided payment thereof shall not be delinquent;

(f) Matters disclosed in the Title Policy;

(g) Utility easements that are incurred in the normal course of operation of the
Facility; and

(h) Liens incurred pursuant to financing of vehicles not to exceed $75,000 in
the aggregate for any calendar year and liens incurred pursuant to capital
leases or similar financing of equipment or other capital goods in the ordinary
course of business, not to exceed $50,000 in the aggregate for any calendar
year.

Notwithstanding the foregoing, nothing in this Section 5.2 shall be deemed to
prohibit Borrower from entering into any Financial Contract or securing its
obligations thereunder with the Mortgaged Property.

 

Loan Agreement - Page 30



--------------------------------------------------------------------------------

5.3 Merger, Consolidation, etc. Except in connection with any Permitted
Transfer, consummate any merger, consolidation or similar transaction, or sell,
assign, lease or otherwise dispose of (whether in one transaction or in a series
of transactions), all or substantially all of its assets (whether now or
hereafter acquired), without the prior written consent of Lender, which consent
may be granted or refused in Lender’s sole discretion.

5.4 Maintain Single Purpose Entity Status.

(a) Engage in any business or activity other than the ownership, operation and
maintenance of the Mortgaged Property, and activities incidental thereto;

(b) Acquire or own any material assets other than (i) the Mortgaged Property,
and (ii) such incidental machinery, equipment, fixtures and other personal
property as may be necessary for the operation of the Mortgaged Property;

(c) Merge into or consolidate with any Person or dissolve, terminate or
liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets (except as permitted in the Loan Documents) or
change its legal structure, without in each case Lender’s consent;

(d) Without the prior written consent of Lender, amend, modify, terminate or
fail to comply with the provisions of its Operating Agreement or similar
organizational document, as same may be further amended or supplemented, if such
amendment, modification, termination or failure to comply would adversely affect
its status as a Single Purpose Entity or its ability to perform its obligations
hereunder, under the Note or any other document evidencing or securing the Loan;

(e) Own any subsidiary or make any investment in, any Person without the consent
of Lender;

(f) Commingle its funds or assets with assets of, or pledge its assets with or
for, any of its members, Affiliates, principals or any other Person;

(g) Incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation), other than the Loan, Permitted Encumbrances, trade
payables incurred in the ordinary course of business, payable within ninety days
(90) of the date incurred, based on historical amounts, and obligations under
the Management Agreement;

(h) Fail to maintain its records, books of account and bank accounts separate
and apart from those of its members, principals and Affiliates, the Affiliates
of any of its members, principals, and any other Person, except that Borrower’s
financial position, assets, liabilities, net worth and operating results may be
included in the consolidated financial statements of an affiliate, provided that
Borrower is properly reflected and treated as a separate legal entity in such
consolidated financial statements;

(i) Other than the Loan Documents and the Operating Lease, enter into any
contract or agreement with any of its members, principals or Affiliates, or the
Affiliates of any of its members, or principals, except upon terms and
conditions that are intrinsically fair and substantially similar to those that
would be available on an arms-length basis with third parties;

 

Loan Agreement - Page 31



--------------------------------------------------------------------------------

(j) Seek its dissolution or winding up in whole, or in part;

(k) Maintain its assets in such a manner that it will be costly or difficult to
segregate, ascertain or identify its individual assets from those of any of its
members, principals and Affiliates, the Affiliates of any of its members,
principals or any other Person;

(l) Hold itself out to be responsible for the debts of another Person or pay
another Person’s liabilities out of its own funds;

(m) Make any loans or advances to any third party, including any of its members,
principals or Affiliates, or the Affiliates of any of its members or principals;

(n) Fail to have prepared and filed either its own tax returns or, if
applicable, a consolidated federal income tax return;

(o) Fail either to hold itself out to the public as a legal Person separate and
distinct from any other Person or to conduct its business solely in its own
name, in order not (i) to mislead others as to the identity with which such
other party is transacting business, or (ii) to suggest that it is responsible
for the debts of any third party (including any of its members or Affiliates, or
any general partner, member, principal or Affiliate thereof); or

(p) Fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations.

5.5 Change of Business. Make any material change in the nature of its business
as it is being conducted as of the date hereof.

5.6 Changes in Accounting. Change its methods of accounting, unless such change
is permitted by GAAP, and provided such change does not have the effect of
curing or preventing what would otherwise be an Event of Default or Default had
such change not taken place.

5.7 ERISA.

(a) Agree to, enter into or consummate any transaction which would render it
unable to confirm that (i) it is not an “employee benefit plan” as defined in
Section 3(3) of ERISA, which is subject to Title I of ERISA, or a “governmental
plan” within the meaning of Section 3(32) of ERISA; (ii) it is not subject to
state statutes regulating investments and fiduciary obligations with respect to
governmental plans; and (iii) less than twenty-five percent (25%) of each of its
outstanding class of equity interests are held by “benefit plan investors”
within the meaning of 29 C.F.R. § 2510.3-101(f)(2);

(b) Engage in a non-exempt prohibited transaction described in Section 406 of
ERISA or Section 4975 of the Code, as such sections relate to Borrower, or in
any transaction

 

Loan Agreement - Page 32



--------------------------------------------------------------------------------

that would cause any obligation or action taken or to be taken hereunder (or the
exercise by Lender of any of its rights under the Loan Documents) to be a
non-exempt prohibited transaction under ERISA.

5.8 Transactions with Affiliates. Other than the Operating Lease, enter into any
transaction with a Person which is an Affiliate of Borrower other than in the
ordinary course of its business and on fair and reasonable terms no less
favorable to Borrower, than those they could obtain in a comparable arms-length
transaction with a Person not an Affiliate.

5.9 Transfer of Ownership Interests. Except for Permitted Transfers, permit a
change in the percentage ownership interest of the Persons owning the Borrower,
unless the written consent of Lender is first obtained, which consent may be
granted or refused in Lender’s sole discretion. Notwithstanding anything to the
contrary in this Agreement or other applicable Loan Document, provided that no
Event of Default then exists, transfers of direct and/or indirect equity
interests in Borrower shall be permitted without the prior written consent of
Lender (“Permitted Transfers”), provided:

(a) other than in connection with a transfer, conveyance or pledge of a direct
interest in a Qualified Equity Holder, and except (i) as may be otherwise
prohibited by applicable law or (ii) for a transfer or transfers of publicly
traded stock, and any issuance of stock to the public, which is the subject of
or is exempt from filing(s) with the U.S. Securities and Exchange Commission,
Borrower shall provide not less than ten (10) days prior written notice to
Lender; and

(b) no such transfer shall result in a Change of Control.

For the avoidance of doubt, equity transfers of interests in Borrower among
Affiliates of Guarantor shall be permitted without the consent of Lender subject
to the other terms set forth herein.

5.10 Change of Use. Alter or change the use of the Facility (other than
non-material uses accessory to the operation of an assisted living/memory care
facility at the bed/unit capacity set forth herein) or enter into any management
agreement for the Facility other than the Management Agreement or enter into any
operating lease for the Facility other than the Operating Lease, unless Borrower
first notifies Lender and provides Lender a copy of the proposed lease agreement
or management agreement, obtains Lender’s written consent thereto, which consent
may be withheld in Lender’s sole but reasonable discretion, and obtains and
provides Lender with a subordination agreement in form satisfactory to Lender,
as determined by Lender in its sole but reasonable discretion, from such manager
or lessee subordinating to all rights of Lender.

5.11 Place of Business. Change its chief executive office or its principal place
of business without first giving Lender at least thirty (30) days prior written
notice thereof and promptly providing Lender such information and amendatory
financing statements as Lender may request in connection therewith.

 

Loan Agreement - Page 33



--------------------------------------------------------------------------------

5.12 Acquisitions. Directly or indirectly, purchase, lease, manage, own,
operate, or otherwise acquire any material property or other material assets (or
any interest therein) which are not used in connection with the ownership or
operation of the Facility.

5.13 Dividends, Distributions and Redemptions. At any time that an Event of
Default exists or would exist after giving effect to such distribution or
similar payment, including a Default resulting from a failure to comply with the
Debt Service Coverage Ratio or Debt Yield requirements declare or pay any
distributions to its shareholders, members or partners, as applicable, or
purchase, redeem, retire, or otherwise acquire for value, any ownership
interests in Borrower now or hereafter outstanding, return any capital to its
shareholders, members or partners as applicable, or make any distribution of
assets to its shareholders, members or partners, as applicable.

5.14 Fraud and Abuse.

(a) Anti-Kickback Law. After consultation with counsel concerning the federal
anti-kickback law (42 U.S.C.A. SEC. 1320a-7b(b)), neither Borrower nor its agent
shall offer or give any remuneration or thing of value to any Person to
encourage referral to the Facility nor will Borrower or its agent solicit or
receive any remuneration or thing of value in exchange for Borrower’s agreement
to make referrals or to purchase goods or services for the Facility.

(b) Relationships. Borrower will not allow physician or other healthcare
practitioner to have an ownership interest in, or financial relationship with,
the Borrower or the Facility.

ARTICLE VI

ENVIRONMENTAL HAZARDS

6.1 Prohibited Activities and Conditions. Except for matters covered by an O&M
Program or matters described in Section 6.2, Borrower shall not cause or permit
to exist any of the following:

(a) The presence, use, generation, release, treatment, processing, storage
(including storage in above ground and underground storage tanks), handling, or
disposal of any Hazardous Materials in, on or under the Land, any Improvements,
or any other property of Borrower that is adjacent to the Land in violation of
applicable Hazardous Materials Laws;

(b) The transportation of any Hazardous Materials to, from, or across the Land;

(c) Any occurrence or condition on the Land or in the Improvements or any other
property of Borrower that is adjacent to the Land, which occurrence or condition
is or may be in violation of Hazardous Materials Laws;

(d) Any violation of or noncompliance with the terms of any Environmental Permit
with respect to the Land, the Improvements or any property of Borrower that is
adjacent to the Land; or

(e) Any Lien (whether or not such Lien has priority over the Lien created by the
Security Instrument) upon the Land or any Improvements imposed pursuant to any
Hazardous Materials Laws.

 

Loan Agreement - Page 34



--------------------------------------------------------------------------------

The matters described in clauses (a) through (e) above are referred to
collectively in this Article VI as “Prohibited Activities and Conditions” and
individually as a “Prohibited Activity and Condition.”

6.2 Exclusions. Notwithstanding any other provision of Article VI to the
contrary, “Prohibited Activities and Conditions” shall not include the safe and
lawful use and storage of quantities of (a) pre-packaged supplies, medical
waste, biohazardous waste, cleaning materials and petroleum products customarily
used in the operation and maintenance of comparable facilities, (b) cleaning
materials, personal grooming items and other items sold in pre-packaged
containers for consumer use and used by occupants of the Facility, (c) petroleum
products used in the operation and maintenance of motor vehicles from time to
time located on the Land’s parking areas, (d) any other Hazardous Materials, so
long as all of the foregoing are used, stored, handled, transported and disposed
of in compliance with Hazardous Materials Laws.

6.3 Preventive Action. Borrower shall take all appropriate steps (including the
inclusion of appropriate provisions in any Leases approved by Lender which are
executed after the date of this Agreement) to prevent its employees, agents,
contractors, tenants and occupants of the Facility from causing or permitting
any Prohibited Activities and Conditions.

6.4 O & M Program Compliance. If an O&M Program has been established with
respect to Hazardous Materials, Borrower shall comply in a timely manner with,
and cause all employees, agents and contractors of Borrower and any other
Persons (excluding trespassers) present on the Land to comply with the O&M
Program. All costs of performance of Borrower’s obligations under any O&M
Program shall be paid by Borrower, and Lender’s out-of-pocket costs incurred in
connection with the monitoring and review of the O&M Program and Borrower’s
performance shall be paid by Borrower upon demand by Lender. Any such
out-of-pocket costs of Lender which Borrower fails to pay promptly shall become
an additional part of the Loan Obligations.

6.5 Borrower’s Environmental Representations and Warranties. Borrower represents
and warrants to Lender that, except as previously disclosed by Borrower to
Lender in writing (including that certain Phase I Environmental Site Assessment
prepared by EMG Corp. dated March 21, 2017, EMG Project No.
1249545.17R000-001.051, and any other environmental reports, studies or
assessments delivered to Lender in connection with the Loan) (collectively, the
“Reports”):

(a) Borrower has not at any time caused or permitted any Prohibited Activities
and Conditions.

(b) No Prohibited Activities and Conditions exist or have existed.

(c) To the best of Borrower’s knowledge, based upon its review of the Reports,
the Land and the Improvements (i) do not now contain any underground storage
tanks and (ii) except for underground storage tanks disclosed by the Reports,
the Land and the

 

Loan Agreement - Page 35



--------------------------------------------------------------------------------

Improvements have not contained any underground storage tanks in the past. If
there is an underground storage tank presently located on the Land or the
Improvements which has been previously disclosed by Borrower to Lender in
writing, that tank complies with all requirements of Hazardous Materials Laws.

(d) Borrower has complied with all Hazardous Materials Laws, including all
requirements for notification regarding releases of Hazardous Materials,
relating to the Land. Without limiting the generality of the foregoing, Borrower
has obtained all Environmental Permits required for the operation of the Land
and the Improvements in accordance with Hazardous Materials Laws now in effect
and all such Environmental Permits are in full force and effect. During
Borrower’s ownership of the Land, and, to the best of Borrower’s knowledge
(based solely upon review of the Reports), no event has occurred with respect to
the Land and/or Improvements that constitutes or, with the passing of time or
the giving of notice, would constitute, noncompliance with the terms of any
Environmental Permit.

(e) There are no actions, suits, claims or proceedings pending or, to the best
of Borrower’s knowledge after reasonable and diligent inquiry, threatened that
involves the Land and/or the Improvements and allege, arise out of, or relate to
any Prohibited Activity and Condition.

(f) Borrower has not received any written complaint, order, notice of violation
or other communication from any Governmental Authority with regard to air
emissions, water discharges, noise emissions or Hazardous Materials, or any
other environmental, health or safety matters affecting the Land, the
Improvements or any other property of Borrower that is adjacent to the Land. The
representations and warranties in this Article VI shall be continuing
representations and warranties that shall be deemed to be made by Borrower
throughout the term of the Loan evidenced by the Note and until all of the Loan
Obligations have been paid in full; provided, however, Borrower shall not be
deemed to be in default hereunder upon Borrower’s discovery of any Prohibited
Activity and Condition unless and except under circumstances where Borrower
fails to take such actions as are required to eliminate such Prohibited Activity
and Condition within the time period for the notice and cure thereof set forth
in Section 7.1(f).

6.6 Notice of Certain Events. Borrower shall promptly notify Lender in writing
of any and all of the following that may occur:

(a) Borrower’s discovery of any Prohibited Activity and Condition.

(b) Borrower’s receipt of or knowledge of any complaint, order, notice of
violation or other communication from any Governmental Authority or other Person
with regard to present or future alleged Prohibited Activities and Conditions or
any other environmental, health or safety matters affecting the Land, the
Improvements or any other property of Borrower that is adjacent to the Land.

(c) Any representation or warranty in this Article VI which becomes untrue at
any time after the date of this Agreement.

 

Loan Agreement - Page 36



--------------------------------------------------------------------------------

Any such notice given by Borrower shall not relieve Borrower of, or result in a
waiver of, any obligation under this Agreement, the Note, or any of the other
Loan Documents.

6.7 Costs of Inspection. Borrower shall pay promptly the costs of any
environmental inspections, tests or audits (“Environmental Inspections”)
required by Lender in connection with any foreclosure or deed in lieu of
foreclosure or, if required by Lender, as a condition of Lender’s consent to any
“Transfer” (as defined in the Security Instrument), or required by Lender
following a commercially reasonable determination by Lender that Prohibited
Activities and Conditions may exist. Any such costs incurred by Lender
(including the fees and out-of-pocket costs of attorneys and technical
consultants whether incurred in connection with any judicial or administrative
process or otherwise) which Borrower fails to pay promptly shall become an
additional part of the Loan Obligations. The results of all Environmental
Inspections made by Lender shall at all times remain the property of Lender, and
Lender shall have no obligation to disclose or otherwise make available the
results or any other information obtained by Lender in connection with its
Environmental Inspections to any party other than Borrower. Lender hereby
reserves the right, and Borrower hereby expressly authorizes Lender, to make
available to any party, including any prospective bidder at a foreclosure sale
of the Mortgaged Property, the results of any Environmental Inspections made by
Lender with respect to the Mortgaged Property. Borrower consents to Lender
notifying any party (either as part of a notice of sale or otherwise) of the
results of any of Lender’s Environmental Inspections. Borrower acknowledges that
Lender cannot control or otherwise assure the truthfulness or accuracy of the
results of any of its Environmental Inspections and that the release of such
results to prospective bidders at a foreclosure sale of the Mortgaged Property
may have a material and adverse effect upon the amount which a party may bid at
such sale. Borrower agrees that Lender shall have no liability whatsoever as a
result of delivering the results of any of its Environmental Inspections to any
third party, and Borrower hereby releases and forever discharges Lender from any
and all claims, damages, or causes of action, arising out of, connected with or
incidental to the results of, the such delivery of any of Lender’s Environmental
Inspections.

6.8 Remedial Work. If any investigation, site monitoring, containment, clean-up,
restoration or other remedial work (“Remedial Work”) is necessary to bring
Borrower into compliance with any Hazardous Materials Law or order of any
Governmental Authority that has or acquires jurisdiction over the Land, the
Improvements or the use, operation or improvement of the Land under any
Hazardous Materials Law, Borrower shall, by the applicable deadline required by
Hazardous Materials Law, begin performing the Remedial Work, and thereafter
diligently prosecute it to completion, and shall in any event complete such work
by the time required by applicable Hazardous Materials Law. If Borrower fails to
begin on a timely basis or diligently prosecute any required Remedial Work,
Lender may, at its option, cause the Remedial Work to be completed, in which
case Borrower shall reimburse Lender on demand for the cost of doing so. Any
reimbursement due from Borrower to Lender shall become part of the Loan
Obligations.

6.9 Cooperation with Governmental Authorities. Borrower shall cooperate with any
inquiry by any Governmental Authority and shall comply with any governmental or
judicial order which arises from any alleged Prohibited Activity and Condition.

 

Loan Agreement - Page 37



--------------------------------------------------------------------------------

6.10 Indemnity.

(a) Borrower shall hold harmless, defend and indemnify (i) Lender, (ii) any
prior owner or holder of the Note, (iii) the officers, directors, partners,
agents, shareholders, employees and trustees of any of the foregoing, and
(iv) the heirs, legal representatives, successors and assigns of each of the
foregoing (together, the “Indemnitees”) from and against all proceedings,
claims, damages, losses, expenses, penalties and costs (whether initiated or
sought by any Governmental Authority or private parties), including reasonable
fees and out of pocket expenses of attorneys and expert witnesses, investigatory
fees, and remediation costs, whether incurred in connection with any judicial or
administrative process or otherwise, arising directly or indirectly from any of
the following:

(i) Any breach of any representation or warranty of Borrower in this Article VI;

(ii) Any failure by Borrower to perform any of its obligations under this
Article VI;

(iii) The existence or alleged existence of any Prohibited Activity and
Condition;

(iv) The presence or alleged presence of Hazardous Materials in, on, around or
under the Land, the Improvements or any property of Borrower that is adjacent to
the Land; or

(v) The actual or alleged violation of any Hazardous Materials Law.

(b) Counsel selected by Borrower to defend Indemnitees shall be subject to the
approval of those Indemnitees. Notwithstanding anything contained herein, any
Indemnitee may elect to defend any claim or legal or administrative proceeding
at Borrower’s expense. Nothing contained herein shall prevent an Indemnitee from
employing separate counsel in any such action at any time and participating in
the defense thereof at its own expense.

(c) Borrower shall not, without the prior written consent of those Indemnitees
who are named as parties to a claim or legal or administrative proceeding (a
“Claim”) settle or compromise the Claim if the settlement (i) results in the
entry of any judgment that does not include as an unconditional term the
delivery by the claimant or plaintiff to Lender of a written release of those
Indemnitees, satisfactory in form and substance to Lender; or (ii) may
materially and adversely affect any Indemnitee, as determined by such Indemnitee
in its sole discretion.

(d) The liability of Borrower to indemnify the Indemnitees shall not be limited
or impaired by any of the following, or by any failure of Borrower or Guarantor
to receive notice of or consideration for any of the following:

(i) Any amendment or modification of any Loan Document;

(ii) Any extensions of time for performance required by any of the Loan
Documents;

 

Loan Agreement - Page 38



--------------------------------------------------------------------------------

(iii) The accuracy or inaccuracy of any representations and warranties made by
Borrower under this Agreement or any other Loan Document;

(iv) The release of Borrower or any other Person, by Lender or by operation of
law, from performance of any obligation under any of the Loan Documents;

(v) The release or substitution in whole or in part of any security for the Loan
Obligations; or

(vi) Lender’s failure to properly perfect any lien or security interest given as
security for the Loan Obligations; or

(vii) Any provision in any of the Loan Documents limiting Lender’s recourse to
property securing the Loan or limiting the personal liability of Borrower or any
party for payment of all or any part of the Loan.

(e) Borrower shall, at its own cost and expense, do all of the following:

(i) Pay or satisfy any judgment or decree that may be entered against any
Indemnitee or Indemnitees in any legal or administrative proceeding incident to
any matters against which Indemnitees are entitled to be indemnified under this
Article VI;

(ii) Reimburse Indemnitees for any expenses paid or incurred in connection with
any matters against which Indemnitees are entitled to be indemnified under this
Article VI; and

(iii) Reimburse Indemnitees for any and all expenses, including fees and costs
of attorneys and expert witnesses, paid or incurred in connection with the
enforcement by Indemnitees of their rights under this Article VI, or in
monitoring and participating in any legal or administrative proceeding.

(f) In any circumstances in which the indemnity under this Article VI applies,
Lender may employ its own legal counsel and consultants to prosecute, defend or
negotiate any claim or legal or administrative proceeding and Lender, with the
prior written consent of Borrower (which shall not be unreasonably withheld,
delayed or conditioned) may settle or compromise any action or legal or
administrative proceeding. Borrower shall reimburse Lender upon demand for all
costs and expenses incurred by Lender, including all costs of settlements
entered into in good faith, and the reasonable fees and out of pocket expenses
of such attorneys and consultants.

(g) The provisions of this Article VI shall be in addition to any and all other
obligations and liabilities that Borrower may have under the applicable law or
under the other Loan Documents, and each Indemnitee shall be entitled to
indemnification under this Article VI without regard to whether Lender or that
Indemnitee has exercised any rights against the Land and/or the Improvements or
any other security, pursued any rights against any guarantor of all or any
portion of the Loan Obligations, or pursued any other rights available under the
Loan Documents or applicable law. If Borrower consists of more than one Person,
the obligation of those Persons to indemnify the Indemnitees under this Article
VI shall be joint and several. The

 

Loan Agreement - Page 39



--------------------------------------------------------------------------------

obligations of Borrower to indemnify the Indemnitees under this Article VI shall
survive any repayment or discharge of the Loan Obligations, any foreclosure
proceeding, any foreclosure sale, any delivery of any deed in lieu of
foreclosure, and any release of record of the lien of the Security Instrument.
Notwithstanding anything in this Article VI or in any other applicable Loan
Document to the contrary, Borrower shall not be obligated to indemnify the
Indemnitees as provided herein to the extent that any matter which Indemnitees
are indemnified hereunder were caused by (i) actions, conditions or events that
occurred after the date Lender (or any purchaser at a foreclosure sale or other
party accepting a deed-in-lieu of foreclosure) actually acquired title to the
Mortgaged Property or (ii) by the gross negligence or willful misconduct of
Indemnitees.

ARTICLE VII

EVENTS OF DEFAULT AND REMEDIES

7.1 Events of Default. The occurrence of any one or more of the following shall
constitute an “Event of Default” hereunder and under all other Loan Documents:

(a) The failure by Borrower to pay (i) any installment of principal, interest,
or other payments required under the Note within ten (10) days after the same
becomes due, or (ii) any amounts due by Borrower under the Security Instrument
or any other Loan Document or any Financial Contract within ten (10) days
following written demand therefor;

(b) Any failure by Borrower to provide and maintain, or cause to be provided and
maintained, in full force and effect the insurance coverage required by Section
4.5(a) – (j), inclusive, of this Agreement;

(c) The violation by Borrower of any covenant set forth in Article V hereof that
is not cured (to the extent capable of being cured) within ten (10) days of
written notice thereof from Lender; provided, however, that if such Default
cannot be cured within such ten (10) day period, such cure period shall be
extended for an additional sixty (60) days, as long as Borrower is diligently
and in good faith prosecuting said cure to completion;

(d) The failure by Borrower to deliver or cause to be delivered the financial
statements and information set forth in Section 4.7 of this Agreement within the
times required, and such failure is not cured within thirty (30) days following
Lender’s written notice to Borrower thereof;

(e) The failure by Borrower or Guarantor (i) to establish and maintain the
capital expenditures reserve fund in accordance with Section 4.18 of this
Agreement, or (ii) to cause Lessee to establish and maintain the Tax Reserve in
accordance with Section 4.24 of this Agreement;

(f) The failure of Borrower properly and timely to perform or observe any
covenant or condition set forth in this Agreement (other than those specified in
this Section 7.1) or any of the other Loan Documents which failure is not cured
within any applicable cure period as set forth herein or in such other Loan
Document, or, if no cure period is specified therefor, is not cured within
thirty (30) days after notice to Borrower of such Default; provided, however,
that if such Default cannot be cured within such thirty (30) day period, such
cure period shall be extended for an additional sixty (60) days, as long as
Borrower is diligently and in good faith prosecuting said cure to completion;

 

Loan Agreement - Page 40



--------------------------------------------------------------------------------

(g) The filing by Borrower, Guarantor, Lessee or Manager of a voluntary
petition, or the adjudication of any of the aforesaid Persons, or the filing by
any of the aforesaid Persons of any petition or answer seeking or acquiescing in
any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief for itself under any present or future federal,
state or other statute, law or regulation relating to bankruptcy, insolvency or
other relief for debtors, or if any of the aforesaid Persons should seek or
consent to or acquiesce in the appointment of any trustee, receiver or
liquidator for itself or of all or any substantial part of its property or of
any or all of the rents, revenues, issues, earnings, profits or income thereof,
or the mailing of any general assignment for the benefit of creditors or the
admission in writing by any of the aforesaid Persons of its inability to pay its
debts generally as they become due; provided, however, that as long as no other
Event of Default has occurred under this Loan Agreement, Lender agrees that it
will forbear from declaring an Event of Default due to the occurrence of any of
the events set forth in this paragraph (g) as to the Manager for a period of
sixty (60) days provided that, by the end of such sixty (60) day period,
Borrower shall have engaged a replacement Manager, as applicable, acceptable to
Lender in Lender’s sole discretion and shall have entered into a replacement
management agreement, as applicable, in form and content acceptable to Lender in
Lender’s sole discretion;

(h) The entry by a court of competent jurisdiction of an order, judgment, or
decree approving a petition filed against Borrower, Guarantor, Lessee or Manager
which petition seeks any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any present or future federal,
state or other statute, law or regulation relating to bankruptcy, insolvency, or
other relief for debtors, which order, judgment or decree remains unvacated and
unstayed for an aggregate of sixty (60) days (whether or not consecutive) (the
“Unvacated Period”) from the date of entry thereof, or the appointment of any
trustee, receiver or liquidator of any of the aforesaid Persons or of all or any
substantial part of its properties or of any or all of the rents, revenues,
issues, earnings, profits or income thereof which appointment shall remain
unvacated and unstayed for the Unvacated Period; provided, however, that as long
as no other Event of Default has occurred under this Loan Agreement, Lender
agrees that it will forbear from declaring an Event of Default due to the
occurrence of any of the events set forth in this paragraph (h) as to the
Manager for a period of sixty (60) days following the Unvacated Period provided
that, by the end of such sixty (60) day period, Borrower shall have engaged a
replacement Manager, as applicable, acceptable to Lender in Lender’s sole
discretion and shall have entered into a replacement management agreement, as
applicable, in form and content acceptable to Lender in Lender’s sole
discretion;

(i) Unless otherwise permitted hereunder or under any other Loan Documents, the
sale, transfer, lease, assignment, or other disposition, voluntarily or
involuntarily, of the Mortgaged Property, or any part thereof (except for
Permitted Encumbrances as described in Section 5.2 above and Permitted
Transfers), or any further encumbrance of the Mortgaged Property (except for
Permitted Encumbrances), unless the prior written consent of Lender is obtained;

 

Loan Agreement - Page 41



--------------------------------------------------------------------------------

(j) Any certificate, statement, representation, or warranty heretofore or
hereafter furnished by or on behalf of Borrower, Guarantor or Lessee or any of
their respective authorized officers, directors or trustees pursuant to or in
connection with this Agreement (including, without limitation, representations
and warranties contained herein or in any Loan Documents) or as an inducement to
Lender to make the Loan to Borrower, (i) proves to have been false in any
material respect at the time when the facts therein set forth were stated or
certified, or (ii) proves to have omitted any substantial contingent or
unliquidated liability or claim against Borrower, Guarantor or Lessee or
(iii) on the date of execution of this Agreement there shall have been any
materially adverse change in any of the acts previously disclosed by any such
certificate, statement, representation, or warranty, which change shall not have
been disclosed to Lender in writing at or prior to the time of such execution;

(k) The failure of Borrower to correct or to cause Lessee or Manager to correct,
within the time deadlines set by any applicable Medicare, Medicaid or licensing
agency, any deficiency which would result in the following actions by such
agency with respect to the Facility;

(i) a termination of any Reimbursement Contract or any Permit; or

(ii) a ban on new admissions generally or, if applicable, on admission of
patients otherwise qualifying for Medicare or Medicaid coverage;

(l) The assessment against Borrower, Lessee or the Facility of any fines or
penalties by any state or any Medicare, Medicaid, health or licensing agency
having jurisdiction over such Persons or the Facility in excess of $25,000,
which assessment is not paid by Borrower or Lessee within thirty (30) days after
the same has been assessed, unless such assessment is being contested or
appealed by appropriate proceedings and Borrower or Lessee, as the case may be,
has established reserves adequate for payment in the event such Person is
ultimately unsuccessful in such contest or appeal and evidence thereof is
provided to Lender;

(m) A final judgment is rendered by a court of law or equity against Borrower,
Guarantor or Lessee in excess of $100,000.00, and the same (A) remains
undischarged for a period of thirty (30) days, unless such judgment is either
(i) fully covered by collectible insurance and such insurer has within such
period acknowledged such coverage in writing, or (ii) although not fully covered
by insurance, enforcement of such judgment has been effectively stayed, such
judgment is being contested or appealed by appropriate proceedings and Borrower,
Guarantor or Lessee, as the case may be, has established reserves adequate for
payment in the event such Person is ultimately unsuccessful in such contest or
appeal and evidence thereof is provided to Lender or (B) in the case of a
judgment against Guarantor, such judgment would reasonably be expected to result
in a material adverse effect on Guarantor’s financial condition or its ability
to perform its obligations under any Loan Documents to which Guarantor is a
party or is bound; or

(n) The occurrence of any material adverse change in the financial condition of
Borrower, Guarantor or Lessee or the existence of any other condition which, in
each case, would reasonably be expected to result in a material impairment of
any such Person’s ability to operate the Facility or of such Person’s ability to
perform their respective obligations under the Loan Documents, which is not
remedied within thirty (30) days after written notice.

 

Loan Agreement - Page 42



--------------------------------------------------------------------------------

Notwithstanding anything in this Section, all requirements of notice shall be
deemed eliminated if Lender is prevented from declaring an Event of Default by
bankruptcy or other applicable law. The cure period, if any, shall then run from
the occurrence of the event or condition of Default rather than from the date of
notice.

7.2 Remedies. Upon the occurrence of any one or more of the foregoing Events of
Default, Lender may, at its option:

(a) Declare the entire unpaid principal of the Loan Obligations to be, and the
same shall thereupon become, immediately due and payable, without presentment,
protest or further demand or notice of any kind, all of which are hereby
expressly waived; and/or

(b) Proceed to protect and enforce its rights by action at law (including,
without limitation, bringing suit to reduce any claim to judgment), suit in
equity and other appropriate proceedings including, without limitation, for
specific performance of any covenant or condition contained in this Agreement;
and/or

(c) Exercise any and all rights and remedies afforded by the laws of the United
States, the states in which any of the Mortgaged Property is located or any
other appropriate jurisdiction as may be available for the collection of debts
and enforcement of covenants and conditions such as those contained in this
Agreement and the Loan Documents; and/or

(d) Exercise the rights and remedies of setoff and/or banker’s lien against the
interest of Borrower in and to every account and other property of Borrower
which is in the possession of Lender or any Person who then owns a participating
interest in the Loan, to the extent of the full amount of the Loan; and/or

(e) Exercise its rights and remedies pursuant to any other Loan Documents.

7.3 ECP Misrepresentations. If any representation by Borrower that it is an ECP
or will be an ECP as of any Eligibility Date shall have been false, incorrect,
or misleading when made or deemed to have been made, Lender further reserves all
of its rights and remedies, at law or in equity, including (to the extent
permitted by applicable law) the right to claim, and pursue a separate cause of
action, for damages as a result of such misrepresentation.

ARTICLE VIII

MISCELLANEOUS

8.1 Waiver. No remedy conferred upon, or reserved to, Lender in this Agreement
or any of the other Loan Documents is intended to be exclusive of any other
remedy or remedies, and each and every remedy shall be cumulative and shall be
in addition to every other remedy given hereunder or now or hereafter existing
in law or in equity. Exercise of or omission to exercise any right of Lender
shall not affect any subsequent right of Lender to exercise the same. No course
of dealing between Borrower and Lender or any delay on Lender’s part in
exercising

 

Loan Agreement - Page 43



--------------------------------------------------------------------------------

any rights shall operate as a waiver of any of Lender’s rights. No waiver of any
Default under this Agreement or any of the other Loan Documents shall extend to
or shall affect any subsequent or other, then existing, Default or shall impair
any rights, remedies or powers of Lender.

8.2 Costs and Expenses. Borrower will bear all taxes, fees and actual,
reasonable out-of-pocket expenses (including actual reasonable attorneys’ fees
and expenses of counsel for Lender) in connection with the Loan, the Note, the
preparation of this Agreement and the other Loan Documents (including any
amendments hereafter made), and in connection with any modifications thereto and
the recording of any of the Loan Documents. If, at any time, a Default occurs or
Lender becomes a party to any suit or proceeding in order to protect its
interests or priority in any collateral for any of the Loan Obligations or its
rights under this Agreement or any of the Loan Documents, or if Lender is made a
party to any suit or proceeding by virtue of the Loan, this Agreement or any
Mortgaged Property and as a result of any of the foregoing, Lender employs
counsel to advise or provide other representation with respect to this
Agreement, or to collect the balance of the Loan Obligations, or to take any
action in or with respect to any suit or proceeding relating to this Agreement,
any of the other Loan Documents, any Mortgaged Property, Borrower, Guarantor or
Lessee, or to protect, collect, or liquidate any of the security for the Loan
Obligations, or attempt to enforce any security interest or lien granted to
Lender by any of the Loan Documents, then in any such events, all of the actual
reasonable attorney’s fees arising from such services, including attorneys’ fees
for preparation of litigation and in any appellate or bankruptcy proceedings,
and any expenses, costs and charges relating thereto shall constitute additional
obligations of Borrower to Lender payable on demand of Lender. Without limiting
the foregoing, Borrower has undertaken the obligation for payment of, and shall
pay, all recording and filing fees, revenue or documentary stamps or taxes,
intangibles taxes, and other taxes, expenses and charges payable in connection
with this Agreement, any of the Loan Documents, the Loan Obligations, or the
filing of any financing statements or other instruments required to effectuate
the purposes of this Agreement, and should Borrower fail to do so, Borrower
agrees to reimburse Lender for the amounts paid by Lender, together with
penalties or interest, if any, incurred by Lender as a result of underpayment or
nonpayment. Such amounts shall constitute a portion of the Loan Obligations,
shall be secured by the Security Instrument and shall bear interest at the
Default Rate (as defined in the Note) from the date advanced until repaid.

8.3 Performance of Lender. At its option, upon Borrower’s failure to do so
within applicable notice and cure periods, Lender may make any payment or do any
act on Borrower’s behalf that Borrower or others are required to do to remain in
compliance with this Agreement or any of the other Loan Documents, and Borrower
agrees to reimburse Lender, on demand, for any payment made or expense incurred
by Lender pursuant to the foregoing authorization, including, without
limitation, attorneys’ fees, and until so repaid any sums advanced by Lender
shall constitute a portion of the Loan Obligations, shall be secured by the
Security Instrument and shall bear interest at the Default Rate (as defined in
the Note) from the date advanced until repaid.

8.4 Indemnification. Borrower shall, at its sole cost and expense, protect,
defend, indemnify and hold harmless the Indemnified Parties from and against any
and all claims, suits, liabilities (including, without limitation, strict
liabilities), actions, proceedings, obligations,

 

Loan Agreement - Page 44



--------------------------------------------------------------------------------

debts, damages, losses, costs, expenses, diminutions in value, fines, penalties,
charges, fees, expenses, judgments, awards, amounts paid in settlement, punitive
damages, foreseeable and unforeseeable consequential damages, of whatever kind
or nature (including but not limited to reasonable attorneys’ fees and other
costs of defense) imposed upon or incurred by or asserted against Lender by
reason of (a) ownership of the Note, the Security Instrument, the Mortgaged
Property or any interest therein or receipt of any Rents, (b) any amendment to,
or restructuring of, the Loan Obligations and/or any of the Loan Documents,
(c) any and all lawful action that may be taken by Lender in connection with the
enforcement of the provisions of the Security Instrument or the Note or any of
the other Loan Documents, whether or not suit is filed in connection with same,
or in connection with Borrower or Guarantor becoming a party to a voluntary or
involuntary federal or state bankruptcy, insolvency or similar proceeding,
(d) any accident, injury to or death of persons or loss of or damage to property
occurring in, on or about the Land, the Improvements or any part thereof or on
the adjoining sidewalks, curbs, adjacent property or adjacent parking areas,
streets or ways, (e) any use, nonuse or condition in, on or about the Land, the
Improvements or any part thereof or on the adjoining sidewalks, curbs, adjacent
property or adjacent parking areas, streets or ways, (f) any failure on the part
of Borrower or Guarantor to perform or comply with any of the terms of this
Agreement or any of the other Loan Documents, (g) any claims by any broker,
Person (other than any broker, Person having an agreement with Lender) claiming
to have participated in arranging the making of the Loan evidenced by the Note,
(h) any failure of the Land and/or Improvements to be in compliance with any
applicable laws, (i) performance of any labor or services or the furnishing of
any materials or other property with respect to the Land, the Improvements or
any part thereof, (j) the failure of any Person to file timely with the Internal
Revenue Service an accurate Form 1099-b, statement for recipients of proceeds
from real estate, broker and barter exchange transactions, which may be required
in connection with the Security Instrument, or to supply a copy thereof in a
timely fashion to the recipient of the proceeds of the transaction in connection
with which the Loan is made, (k) any misrepresentation made by Borrower, Lessee
or Guarantor to Lender in this Agreement or in any of the other Loan Documents,
(l) any tax on the making and/or recording of the Security Instrument, the Note
or any of the other Loan Documents; (m) the violation of any requirements of the
Employee Retirement Income Security Act of 1974, as amended, (n) any fines or
penalties assessed or any corrective costs incurred by Lender if the Facility or
any part of the Land and/or Improvements is determined to be in violation of any
covenants, restrictions of record, or any applicable laws, ordinances, rules or
regulations, or (o) the enforcement by any of the Indemnified Parties of the
provisions of this Section 8.4. Any amounts payable to Lender by reason of the
application of this Section 8.4, shall become immediately due and payable, and
shall constitute a portion of the Loan Obligations, shall be secured by the
Security Instrument and shall accrue interest at the Default Rate (as defined in
the Note). The obligations and liabilities of Borrower under this Section 8.4
shall survive any termination, satisfaction, assignment, entry of a judgment of
foreclosure or exercise of a power of sale or delivery of a deed in lieu of
foreclosure of the Security Instrument. For purposes of this Section 8.4, the
term “Indemnified Parties” means Lender and any Person who is or will have been
involved in the origination of the Loan, any Person in whose name the
encumbrance created by the Security Instrument is or will have been recorded,
any Person who may hold or acquire or will have held a full or partial interest
in the Loan (including, without limitation, any investor in any securities
backed in whole or in part by the Loan) as well as the respective directors,
officers, shareholder, partners, members, employees, agents, servants,
representatives,

 

Loan Agreement - Page 45



--------------------------------------------------------------------------------

contractors, subcontractors, affiliates, subsidiaries, participants, successors
and assigns of any and all of the foregoing (including, without limitation, any
other Person who holds or acquires or will have held a participation or other
full or partial interest in the Loan or the Mortgaged Property, whether during
the term of the Security Instrument or as a part of or following a foreclosure
of the Loan and including, without limitation, any successors by merger,
consolidation or acquisition of all or a substantial portion of Lender’s assets
and business).

8.5 Headings. The headings of the Sections of this Agreement are for convenience
of reference only, are not to be considered a part hereof, and shall not limit
or otherwise affect any of the terms hereof.

8.6 Survival of Covenants. All covenants, agreements, representations and
warranties made herein and in certificates or reports delivered pursuant hereto
shall be deemed to have been material and relied on by Lender, notwithstanding
any investigation made by or on behalf of Lender, and shall survive the
execution and delivery to Lender of the Note and this Agreement.

8.7 Notices, etc. Any notice or other communication required or permitted to be
given by this Agreement or the other Loan Documents or by applicable law shall
be in writing and shall be deemed received (a) on the date delivered, if sent by
hand delivery (to the person or department if one is specified below) with
receipt acknowledged by the recipient thereof, (b) three (3) Business Days
following the date deposited in U.S. mail, certified or registered, with return
receipt requested, or (c) one (1) Business Day following the date deposited with
Federal Express or other national overnight carrier, and in each case addressed
as follows:

If to Borrower:

CHP II Summer Vista Assisted Living Owner, LLC

c/o CNL Healthcare Properties II, Inc.

CNL Center at City Commons

450 South Orange Avenue, 14th Floor

Orlando, Florida 32801

Attention: Chief Financial Officer and Assistant General Counsel

and to:

Lowndes, Drosdick, Doster, Kantor & Reed, P.A.

215 N. Eola Drive

Orlando, Florida 32801

Attn: Peter Luis Lopez, Esq.

If to Lender:

Synovus Bank

800 Shades Creek Parkway

Suite 325

Birmingham, Alabama 35209

Attn: Seniors Housing and Healthcare Lending

 

Loan Agreement - Page 46



--------------------------------------------------------------------------------

and to:

Burr & Forman LLP

420 North 20th Street

Suite 3400

Birmingham, Alabama 35203

Attn: Gail Livingston Mills, Esq.

Either party may change its address to another single address by notice given as
herein provided, except any change of address notice must be actually received
in order to be effective.

8.8 Benefits. All of the terms and provisions of this Agreement shall bind and
inure to the benefit of the parties hereto and their respective successors and
assigns. No Person other than Borrower or Lender shall be entitled to rely upon
this Agreement or be entitled to the benefits of this Agreement.

8.9 Participation. Borrower acknowledges that Lender may, at its option and at
its cost and expense, sell participation interests in the Loan or to other
participating banks or Lender may (but shall not be obligated to) assign its
interest in the Loan to its affiliates, or to other assignees (the “Assignee”).
Borrower agrees with each present and future participant in the Loan or Assignee
of the Loan that if an Event of Default should occur, each present and future
participant or Assignee shall have all of the rights and remedies of Lender with
respect to any deposit due from Borrower. The execution by a participant of a
participation agreement with Lender, and the execution by Borrower of this
Agreement, regardless of the order of execution, shall evidence an agreement
between Borrower and said participant in accordance with the terms of this
Section.

8.10 [Intentionally Deleted.]

8.11 Supersedes Prior Agreements; Counterparts. This Agreement and the
instruments referred to herein supersede and incorporate all representations,
promises and statements, oral or written, made by Lender in connection with the
Loan. This Agreement may not be varied, altered, or amended except by a written
instrument executed by an authorized officer of Lender. This Agreement may be
executed in any number of counterparts, each of which, when executed and
delivered, shall be an original, but such counterparts shall together constitute
one and the same instrument.

8.12 Loan Agreement Governs. The Loan is governed by the terms and provisions
set forth in this Loan Agreement and the other Loan Documents and in the event
of any irreconcilable conflict between the terms of the other Loan Documents and
the terms of this Loan Agreement, the terms of this Loan Agreement shall
control; provided, however, that in the event that there is any apparent
conflict between any particular term or provision which appears in both this
Loan Agreement and the other Loan Documents and it is possible and reasonable
for the terms of both this Loan Agreement and the Loan Documents to be performed
or complied with, then, notwithstanding the foregoing, both the terms of this
Loan Agreement and the other Loan Documents shall be performed and complied
with.

 

Loan Agreement - Page 47



--------------------------------------------------------------------------------

8.13 Financial Contracts; Keepwell. In the event Borrower desires to obtain a
Financial Contract with respect to the interest rate in effect on the Note,
Lender shall be allowed to provide a quote for such Financial Contract.
Notwithstanding any provision to the contrary contained herein, or in any other
of the Loan Documents, or in any Financial Contracts, the Loan Obligations shall
at all times exclude any Excluded Swap Obligations (as hereinafter defined). To
the extent that Borrower is a Qualified ECP Party (as hereinafter defined) at
the time any guaranty and/or other credit or collateral support for the Loan
Obligations becomes effective for any other party that is not then an “eligible
contract participant” under the Commodity Exchange Act (a “Specified Loan
Party”) or at the time of the grant of a security interest under the Loan
Documents by any such Specified Loan Party becomes effective with respect to any
Swap Obligations (as hereinafter defined), Borrower hereby absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Swap Obligations as
may be needed by such Specified Loan Party from time to time to honor all of its
obligations under the Loan Documents in respect of such Swap Obligations (but,
in each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Borrower’s obligations and undertakings under
this section voidable under applicable bankruptcy laws, and not for any greater
amount). The obligations and undertakings of the Borrower under this Section
shall remain in full force and effect until the Loan Obligations have been paid
in full and the commitments relating thereto have expired or terminated. The
undersigned intends this Section to constitute, and this Section shall be deemed
to constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.

As used herein, the following terms shall have the following meanings:

“CFTC” means the U.S. Commodity and Futures Trading Commission and any successor
agency thereof.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“ECP” means “eligible contract participant” as defined in the Commodity Exchange
Act and regulations thereunder. This definition shall be construed in a manner
that is consistent with Section 2(e) of the Commodity Exchange Act and any
related rule, regulation, or order of the CFTC, or the application or official
interpretation of any of the foregoing (including but not limited to any
“no-action letter” issued by the Office of General Counsel of the CFTC).

“Excluded Swap Obligation” means, with respect to Borrower, any Swap Obligation,
including the grant by Borrower of a security interest to secure such Swap
Obligation that is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the CFTC (or the application or official
interpretation of any thereof) by virtue of Borrower’s failure for any reason
not to constitute an ECP at any Eligibility Date.

 

Loan Agreement - Page 48



--------------------------------------------------------------------------------

“Eligibility Date” means, (a) with respect to each Swap Obligation entered into
prior to or contemporaneous with the date of this Agreement, the date of this
Agreement, and (b) with respect to each Swap Obligation entered into after the
date of this Agreement, the date of execution of the relevant Swap Obligation.

“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of Section
1a(47) of the Commodity Exchange Act.

“Qualified ECP Party” means, at any time, each Person with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and, in each case, can cause
another Person to qualify as an “eligible contract participant” at such time
under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

8.14 Severability; Amendments. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision and all other provisions shall remain in full force and
effect. This Agreement contains the entire agreement among the parties as to the
rights granted and the obligations assumed in this Agreement. This Agreement may
not be amended or modified except by a writing signed by the party against whom
enforcement is sought.

8.15 CONTROLLING LAW. THE PARTIES HERETO AGREE THAT THE VALIDITY,
INTERPRETATION, ENFORCEMENT AND EFFECT OF THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF FLORIDA AND THE
PARTIES HERETO SUBMIT (AND WAIVE ALL RIGHTS TO OBJECT) TO NON-EXCLUSIVE PERSONAL
JURISDICTION IN THE STATE OF FLORIDA FOR THE ENFORCEMENT OF ANY AND ALL
OBLIGATIONS UNDER THE LOAN DOCUMENTS EXCEPT THAT IF ANY SUCH ACTION OR
PROCEEDING ARISES UNDER THE CONSTITUTION, LAWS OR TREATIES OF THE UNITED STATES
OF AMERICA, OR IF THERE IS A DIVERSITY OF CITIZENSHIP BETWEEN THE PARTIES
THERETO, SO THAT IT IS TO BE BROUGHT IN A UNITED STATES DISTRICT COURT, IT SHALL
BE BROUGHT IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
FLORIDA OR ANY SUCCESSOR FEDERAL COURT HAVING ORIGINAL JURISDICTION.

8.16 WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
BORROWER AND LENDER HEREBY WAIVE ANY RIGHT THAT EITHER OR BOTH MAY HAVE TO A
TRIAL BY JURY ON ANY CLAIM, COUNTERCLAIM, SETOFF, DEMAND, ACTION OR CAUSE OF
ACTION (A) ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT OR THE LOAN,
OR (B) IN ANY WAY CONNECTED WITH OR PERTAINING OR RELATED TO OR INCIDENTAL TO
ANY DEALINGS OF LENDER AND/OR BORROWER WITH RESPECT TO THE LOAN DOCUMENTS OR IN
CONNECTION WITH THIS AGREEMENT OR THE EXERCISE OF EITHER PARTY’S RIGHTS AND
REMEDIES UNDER THIS AGREEMENT OR OTHERWISE OR THE CONDUCT OR THE RELATIONSHIP OF
THE PARTIES HERETO, IN ALL OF THE FOREGOING CASES WHETHER NOW EXISTING OR
HEREAFTER ARISING AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.

 

Loan Agreement - Page 49



--------------------------------------------------------------------------------

BORROWER AGREES THAT LENDER MAY FILE A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY, AND BARGAINED AGREEMENT OF BORROWER
IRREVOCABLY TO WAIVE ITS RIGHTS TO TRIAL BY JURY AS AN INDUCEMENT TO LENDER TO
MAKE THE LOAN, AND THAT, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY DISPUTE
OR CONTROVERSY WHATSOEVER (WHETHER OR NOT MODIFIED HEREIN) BETWEEN BORROWER AND
LENDER SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE
SITTING WITHOUT A JURY.

[SIGNATURES BEGIN ON NEXT PAGE]

 

Loan Agreement - Page 50



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender have caused this Agreement to be
properly executed by their respective duly authorized representatives as of the
date first above written.

 

WITNESS:       BORROWER:

/s/ Susana Carcasona

    CHP II SUMMER VISTA FL OWNER, LLC, a Delaware limited liability company
Print Name:  

Susana Carcasona

            By:  

/s/ Henry E. Moorhead

        Henry E. Moorhead         Its Vice President

[Lender’s Signature on Following Page]

 

Loan Agreement – Signature Page



--------------------------------------------------------------------------------

WITNESS:     LENDER:       SYNOVUS BANK,

/s/ Peggy L. Scarborough

    a Georgia banking corporation Print Name:  

Peggy L. Scarborough

            By:  

/s/ Malana C. Bryant

        Malana C. Bryant         Its Director

 

Loan Agreement – Signature Page



--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTION

Lot 2, New Hope Place, a replat of a portion of Mallory Heights Unit #3 and
subdivision of a portion of Section 16, Township 1 South, Range 29 West, City of
Pensacola, Escambia County, Florida as recorded in Plat Book 19 at page 17 of
the public records of said County.

 

Loan Agreement – Exhibit C - Page 1



--------------------------------------------------------------------------------

EXHIBIT “B”

BORROWER’S PRINCIPAL PLACE OF BUSINESS

AND CHIEF EXECUTIVE OFFICE

 

Principal Place of Business:

 

3450 Wimbledon Drive

Pensacola, Florida 32504

 

Chief Executive Office:

 

CNL Center at City Commons

450 South Orange Avenue

Orlando, FL 32801

 

Loan Agreement – Exhibit D - Page 1



--------------------------------------------------------------------------------

EXHIBIT “C”

OWNERSHIP INTERESTS IN BORROWER

 

LOGO [g373543ex10_4pg55new.jpg]

 

Loan Agreement - Exhibit E - Page 1



--------------------------------------------------------------------------------

EXHIBIT “D”

COMPLIANCE CERTIFICATE

Synovus Bank

Seniors Housing and Healthcare Lending

800 Shades Creek Parkway, Suite 325

Birmingham, AL 35209

 

  Re: Loan Agreement dated March 31, 2017 (together with amendments, if any, the
“Loan Agreement”), by and between Synovus Bank, as Lender, and CHP II Summer
Vista FL Owner, LLC, as Borrower

The undersigned officer of the above-named Borrower does hereby certify that for
the quarterly financial period ending                 :

1. No Default or Event of Default has occurred or exists except
                .

2. The Debt Service Coverage Ratio for the Facility (based on deduction of
Actual Management Fees) and tested based on a trailing [T3M/T6M/T9M/T12M]
[commencing with the calendar quarter ending 15/18 months after the Closing
Date] is:

 

Required:    1.10 to 1.0 Actual:             to 1.0

3. The Debt Service Coverage Ratio for the Facility (based on deduction of
Assumed Management Fees) and tested based on a trailing [T3M/T6M/T9M/T12M]
[commencing with the calendar quarter ending 15/18 months after the Closing
Date] is:

 

Required:             to 1.0 Actual:             to 1.0

4. The Debt Yield requirement, tested based on a trailing [T3M/T6M/T9M/T12M]
[commencing with the calendar quarter ending 15/18 months after the Closing
Date] is:

 

Required:    Not less than 9% Actual:            %

5. The year to date average daily occupancy for the Facility on a trailing
[T3M/T6M/T9M/T12M] [commencing with the calendar quarter ending 15 months after
the Closing Date] is:

 

Required:    Not less than 75% Actual:            %

6. [ANNUAL COMPLIANCE CERTIFICATE ONLY COMMENCING QUARTER ENDING 15 MONTHS AFTER
THE CLOSING DATE] The capital expenditures per unit are:

 

Required:    $300 per unit. Actual:    $         per unit.

 

Loan Agreement – Exhibit F - Page 1



--------------------------------------------------------------------------------

Evidence of such capital expenditures is attached hereto.

7. The outstanding principal balance of all Indebtedness (other than the Loan)
of Borrower is $        , consisting of the following:

[Describe each debt and the balance thereof.]

8. All representations and warranties made by Borrower in the Loan Agreement and
in other Loan Documents are true and correct as though given on the date hereof,
except                     .

9. All information provided herein is true and correct.

10. Capitalized terms not defined herein shall have the meanings given to such
terms in the Loan Agreement.

Dated this      day of             ,         .

 

By:  

 

Name:  

 

Title:  

 

 

Loan Agreement – Exhibit F - Page 2



--------------------------------------------------------------------------------

EXHIBIT “E”

PERMITTED LIENS

NONE

 

Loan Agreement - Schedule 2.2 - Page 1